

 

--------------------------------------------------------------------------------

 
 



 


 


 


 


 


 


 
SECOND AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
SOUTHSTAR ENERGY SERVICES LLC


(A Delaware Limited Liability Company)
(Member Managed)
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
SOUTHSTAR ENERGY SERVICES LLC
 


 
This Second Amended and Restated Limited Liability Company Agreement of
SouthStar Energy Services LLC, a limited liability company organized pursuant to
the Delaware Limited Liability Company Act (the “Company”), is entered into as
of September 1, 2013 (the “Effective Date”), by and between Georgia Natural Gas
Company, a Georgia corporation (“GNGC”), and Piedmont Energy Company, a North
Carolina corporation (“Piedmont”) (referred to jointly herein as “Current
Members”).
 
WITNESSETH


WHEREAS, the Current Members had previously entered into and amended an amended
and restated limited liability company agreement relating to the formation and
operation of the Company, which agreement and related Operating Policy and all
schedules, exhibits and amendments thereto, the Current Members intend to be
superceded by and terminated pursuant to the terms hereof;
 
WHEREAS, GNGC and Piedmont desire to maintain the Company as a limited liability
company pursuant to the Delaware Limited Liability Company Act, for the purpose
of selling on a non-regulated basis natural gas to target retail customers,
providing non-regulated products and services related to such sales, and
engaging in all other activities permitted by law and agreed to by the Members
pursuant to the terms of this Company Agreement;
 
NOW THEREFORE, in consideration of the mutual agreements, promises and
undertakings hereinafter set forth, the Members agree as follows:
 
 
ARTICLE I
Definitions
 
The following terms, as used herein, shall have the following meanings:
 


Acquisition shall have the meaning set forth in Section 7.1(d).


Act means the Delaware Limited Liability Company Act and all amendments to the
Act, as in effect from time to time.


Additional Member means a Person other than a Current Member who has acquired a
Company Interest from the Company or from another Member in accordance with
Article XII of this Company Agreement pursuant to an Admission Agreement.


 
1

--------------------------------------------------------------------------------

 
Admission Agreement means the agreement between an Additional Member and the
Company described in Section 9.1(b) substantially in the form set forth as
Exhibit E.


Affected Member shall have the meaning set forth in Section 12.5(a).


Affiliate means, with respect to any Person, any entity that a Person directly
or indirectly, including through subsidiaries or intermediaries, Controls, is
Controlled by, or is under common Control with such Person; including, in the
case of a Member, such Person’s parent, and each entity that is Controlled by
such Member’s parent.


AGLR means AGL Resources Inc., a Georgia corporation.


Allocable Share means, as to any Member, the percentage by which such Member
shall share in the distribution of any Company Income, which percentage may
change in proportion to which a change in the Member’s Capital Account may bear
to the concurrent change in the Capital Account of the other Member(s).  As of
the date hereof, each Member’s Allocable Share is listed on Exhibit D.


Appraiser shall have the meaning set forth in Section 12.4(b).


Assessment Notice shall have the meaning set forth in Section 7.1(d).


Assumed Payment Date shall have the meaning set forth in Section 16.1(b).


Auction shall have the meaning set forth in Section 13.2(c).


Auction Procedures shall have the meaning set forth in Section 13.2(c).


Auctioneer shall have the meaning set forth in Section 13.2(c).


Bankruptcy means, with respect to a Person: (i) the commencement against such
Person of proceedings for any relief under any bankruptcy or insolvency law, or
any law relating to the relief of debtors, readjustment of indebtedness,
reorganization, arrangement, composition, or extension of debts, provided such
proceeding shall not have been dismissed, nullified, stayed, or otherwise
rendered ineffective (but only so long as such ineffectiveness shall continue in
force) within ninety (90) days after the commencement of such proceedings; (ii)
the commencement by such Person of proceedings for any relief under any
bankruptcy or insolvency law, or any law relating to the relief of debtors,
readjustment of indebtedness, reorganization, arrangement, composition, or
extension of debts; (iii) a decree or order of a court having jurisdiction in
the premises for the appointment of a receiver, liquidator, or trustee or
assignee in bankruptcy or insolvency of such Person or of a substantial part of
such Person’s property, or for the winding up or liquidation of its affairs,
which decree or order remains in force undischarged and unstayed for a period of
ninety (90) days; or (iv) a general assignment by such Person for the benefit of
creditors or the admission by such Person in writing of its inability to pay its
debts generally as they become due.


 
2

--------------------------------------------------------------------------------

 
Business Plan means the plan by which the Members agree to conduct the business
of the Company, which plan may be adopted and amended by the Members from time
to time pursuant to Section 8.1(a)(2).


C&I Customer means a non-residential customer of natural gas that, per
applicable utility tariffs, may obtain natural gas supplies other than from a
utility by using such customer’s own or a third party’s transportation options.


C&I Option Notice shall have the meaning set forth in Section 7.4(d).


Capital Account means the account maintained for a Member determined in
accordance with Section 9.4.


Capital Contribution means the value of Property contributed, from time to time,
to the Company by any one Member, or provided that such value, in the case of
Property other than cash, shall be the fair market value of such Property as
reasonably determined by the Member contributing such Property and approved by
Unanimous Vote of the Executive Committee or by the Dispute Resolution
Procedures provided in Article XVI hereof.


Certificate of Formation means the certificate of formation of the Company as
filed with the Delaware Secretary of State’s Office.


Change in Control means: (a) with respect to Piedmont, the acquisition by any
single Person or group of Affiliates, of Control of PNG; or (b) with respect to
GNGC, the acquisition by any single Person or group of Affiliates, of Control of
AGLR.


CNG shall have the meaning set forth in Section 7.1(b).


Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto; any reference to a section of the Code or the Regulations
shall mean such section or any successor thereto as in effect at the time or
times in question.


Company shall have the meaning set forth in the preamble.


Company Agreement means this Second Amended and Restated Limited Liability
Company Agreement of SouthStar Energy Services LLC, including all amendments
adopted in accordance with this Company Agreement and the Act and together with
all Exhibits and Schedules hereto.


Company Income means profit and loss of the Company for any Fiscal Year as
determined in accordance with generally accepted accounting principles
consistently applied.


Company Interest means as to any Member, the percentage by which such Member
shall share in distributions of the Company’s assets upon any liquidation of the
Company’s Property, which percentage may change in proportion to the amount by
which such Member’s Capital Account then bears to the total of the Capital
Accounts of all Members. The Company Interests of each of the Members as of the
date hereof is set forth on Exhibit D.


 
3

--------------------------------------------------------------------------------

 
Company Property means all Property owned of record or beneficially by the
Company.


Company Sale shall have the meaning set forth in Section 13.2(b).


Compensation shall have the meaning set forth in Section 10.3(b).


Competing Assets shall have the meaning set forth in Section 7.1(d).


Confidential Information shall have the meaning set forth in Section 15.9.


Control means the possession, directly or indirectly, through one or more
intermediaries, of (i) in the case of a corporation, more than fifty percent
(50%) of the outstanding voting securities of the corporation; (ii) in the case
of a limited liability company, partnership, limited partnership or venture, the
right to more than fifty percent (50%) of the distributions from such entity
(including liquidating distributions); and (iii) in the case of any other
entity, more than fifty percent (50%) of the economic or beneficial interest in
such entity.


Current Members shall have the meaning set forth in the preamble.


Delinquent Member shall have the meaning set forth in Section 9.3.


Disposition (Dispose) means any sale, assignment, transfer, exchange, mortgage,
pledge, grant, hypothecation, or other transfer, absolute or as security or
encumbrance (including dispositions by operation of law).


Dispute shall have the meaning set forth in Section 16.1(a).


Dispute Appraiser shall have the meaning set forth in Section 16.2.


Dispute Resolution Procedures shall have the meaning set forth in Section
16.1(a).


Disputed Asset shall have the meaning set forth in Section 16.1(a).


Dissolution Event shall have the meaning set forth in Section 13.1.


Effective Date shall have the meaning set forth in the recitals.


Executive Committee shall have the meaning set forth in Section 8.1(a).


Executive Committee Representative or Representative shall have the meaning set
forth in Section 8.2(a).


Expiration Date shall have the meaning set forth in Section 7.4(a).


 
4

--------------------------------------------------------------------------------

 
Fair Market Amount shall have the meaning set forth in Section 16.1(b).


Fiscal Year shall have the meaning set forth in Section 4.4.


Grandfathered Assets shall have the meaning set forth in Section 7.1(c).


GNGC shall have the meaning set forth in the preamble.


Liquidating Trustee means the Member or such other Person as all Members agree
(or, in the absence of such agreement, the Executive Committee), charged with
carrying out the winding up of the Company.


LNG shall have the meaning set forth in Section 7.1(b).


Matching Contribution shall have the meaning set forth in Section 7.1(d).


Majority Vote means approval by greater than fifty percent (50%) of the votes
cast by the voting Representatives on the Executive Committee, subject to the
provisions of Sections 8.2 and 8.6 hereof.


Market Value means, with respect to a Company Interest of a Member: (i) the
Company’s value as an on-going enterprise as determined by a discounted cash
flow analysis (or as otherwise agreed by the Members in writing) multiplied by
(ii) the percentage of the respective Member’s Company Interest as of the date
of such Disposition or any other applicable date indicated by this Company
Agreement.


Member means any Current Member or any Additional Member.


Negotiated Dissolution shall have the meaning set forth in Section 13.2(b).


Net Taxable Income and Net Tax Losses mean the Company’s taxable income or loss
determined in accordance with Code Section 703(a) for each of its Fiscal Years
(for this purpose, all items of income, gain, loss or deduction required to be
stated separately pursuant to Code Section 703(a)(l) will be included in taxable
income or loss) with the following adjustments: (i) such Net Taxable Income and
Net Tax Losses will be computed as if items of tax-exempt income and
nondeductible, non-capital expenditures (under Code Section 705(a)(l)(B) and
705(a)(2)(B)) were included in the computation of taxable income or loss; (ii)
that any items specially allocated pursuant to Article VI hereof shall not be
taken into account in computing Net Taxable Income or Net Tax Losses; (iii) if
any Member contributes Property to the Company with an initial book value to the
Company different from its adjusted basis for federal income tax purposes to the
Company, or if Company Property is revalued in accordance with Treasury
Regulations Section 1.704-1 (b)(2)(iv)(f) or as otherwise required by the
Regulations, Net Taxable Income and Net Tax Losses will be computed as if the
initial adjusted basis for federal income tax purposes to the Company of such
contributed or revalued Property equaled its initial book value to the Company
as of the date of contribution or revaluation; and (iv) credits or debits to
Capital Accounts due to a revaluation of Company assets in accordance with
Treasury Regulations Section 1 .704-l(b)(2)(iv)(f), or due to a distribution of
non-cash assets, will be taken into account as gain or loss from the disposition
of such assets for purposes of computing Net Taxable Income and Net Tax Losses.


 
5

--------------------------------------------------------------------------------

 
NGV shall have the meaning set forth in Section 7.1(b).


Non-Affected Member shall have the meaning set forth in Section 12.5(a).


Non-Competing Customer shall have the meaning set forth in Section 7.1(b).


Officer shall have the meaning set forth in Section 8.9(a).


Operating Budget shall have the meaning set forth in Section 8.l (a)(7).


Operating Policy means that policy attached hereto as Exhibit F and adopted
hereby, as may be amended by the Members from time to time.


Option Business shall have the meaning set forth in Section 7.4(a).


Option Closing shall have the meaning set forth in Section 7.4(a).


Option Notice shall have the meaning set forth in Section 12.5(b).


Option Purchase Price shall have the meaning set forth in Section 7.4(b).


Original Purchaser shall have the meaning set forth in Section 12.4.


Person means an individual, trust, governmental authority, estate, or any
incorporated or unincorporated company, corporation, limited liability company,
joint venture, partnership or other organization.


Piedmont shall have the meaning set forth in the preamble.


Piedmont C&I Option shall have the meaning set forth in Section 7.4(a).


PNG means Piedmont Natural Gas Company, Inc., a North Carolina corporation.


Principal Office shall have the meaning set forth in Section 2.7.


Proceeding means any administrative or judicial adversary proceeding or hearing,
civil, criminal or investigative, the result of which may be that a court,
arbitrator, mediator or governmental agency may enter a judgment, order, decree,
or other determination which, if not appealed and reversed, would be binding.


Proper Amount shall have the meaning set forth in Section 16.4.


 
6

--------------------------------------------------------------------------------

 
Property means any property, real or personal, tangible or intangible, including
cash, any equity (or debt) interests in other Persons, and any legal or
equitable interest in such property.


Quorum shall have the meaning set forth in Section 8.6.


Regulations means, except where the context indicates otherwise, the permanent
and temporary regulations of the United States Department of the Treasury under
the Code, including any amendments thereto.


Replacement Purchaser shall have the meaning set forth in Section 12.4(a).


Representative or Executive Committee Representative shall have the meaning set
forth in Section 8.2(a).


Retail Territory means the states of Georgia, Illinois (but only with respect to
non-C&I Customers), North Carolina, South Carolina, and Tennessee or such other
area designated by the Executive Committee.


Selling Member shall have the meaning set forth in Section 12.4.


Services Agreement means that certain agreement between the Company and AGL
Services Company, or its successors and assigns, dated the date hereof, a form
of which is attached hereto as Exhibit A.


Subsidiaries means Nicor Solutions, L.L.C., a Delaware limited liability
company; Prairie Point Energy, L.L.C, a Delaware limited liability company; and
such other entities as may become subsidiaries of the Company in accordance with
the provisions of this Company Agreement and as approved by a Unanimous Vote.


Target Customer means retail residential, and C&I Customers of natural gas in
the Retail Territory.


Taxable Year means the Fiscal Year, unless changed by the Executive Committee.


Tax Advantaged Distribution shall have the meaning set forth in Section 13.2(b).


Tax Matters Member shall have the meaning set forth in Section 11.3.


Trade Name shall have the meaning set forth in Section 13.6(a).


Unanimous Vote means the approval by one hundred percent (100%) of the votes
cast by the Representatives on the Executive Committee.


Value Maximization Principle shall have the meaning set forth in Section
13.2(c).


Withdrawing Member shall have the meaning set forth in Section 12.6.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE II
Formation


2.1           Organization.  The Current Members agree to jointly operate a
Delaware limited liability company pursuant to the provisions of the Act. The
Current Members intend that the Company not be deemed a partnership (including a
limited partnership) or joint venture, and that no Member be deemed a partner or
joint venturer of any other Member, for any purpose other than federal and state
tax purposes, and this Company Agreement may not be construed to suggest
otherwise.
 
2.2           Termination of Prior Agreements.  The Current Members agree that
this Company Agreement hereby terminates, supercedes and restates: (a) the prior
Amended and Restated Limited Liability Company Agreement of the Company, dated
January 1, 2004 as it may have been amended and (b) the Company’s Operating
Policy, dated January 1, 2004, as it may have been amended.
 
2.3           Agreement. For and in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree to the
terms and conditions of this Company Agreement, as it may from time to time be
amended according to its terms. It is the express intention of the Members that
this Company Agreement, as it may be amended from time to time in accordance
with its terms, except to the extent a provision of this Company Agreement
expressly incorporates federal income tax rules by reference to sections of the
Code or Regulations or is expressly prohibited or ineffective under the Act,
shall govern with respect to the subject matter hereof, even when inconsistent
with, or different than, the provisions of the Act or any other law or rule. To
the extent any provision of this Company Agreement is prohibited or ineffective
under the Act, this Company Agreement shall be considered amended to the
smallest degree possible in order to make this Company Agreement effective under
the Act. In the event the Act is subsequently amended or interpreted in such a
way to make any provision of this Company Agreement that was formerly invalid
valid, such provision shall be considered to be valid from the effective date of
such interpretation or amendment.
 
2.4           Name. The name of the Company is “SouthStar Energy Services LLC”.
 
2.5           Effective Date. This Company Agreement shall be deemed effective
as of the Effective Date.
 
2.6           Term.  The Company commenced its existence upon the filing of its
Certificate of Formation and shall continue in existence until it is dissolved
and terminated by the affirmative action of the Members.
 
2.7           Registered Agent, Registered Office and Principal Office. The
registered office of the Company required by the Act to be maintained in the
State of Delaware shall be the office of the initial registered agent named in
the Delaware Certificate or such other office (which need not be a place of
business of the Company) as the Executive Committee may designate in the manner
provided by Law. The registered agent of the Company in the State of Delaware
shall be the initial registered agent named in the Delaware Certificate or such
other Person or Persons as the Executive Committee may designate in the manner
provided by Law. The principal office (the “Principal Office”) of the Company in
the United States shall be at such place as the Executive Committee may
designate, which need not be in the State of Delaware, and the Company shall
maintain records there or such other place as the Executive Committee shall
designate and shall keep the street address of such Principal Office at the
registered office of the Company in the State of Delaware. The Company may have
such other offices as the Executive Committee may designate.
 
 
8

--------------------------------------------------------------------------------

 
2.8           Governmental Applications. The Members agree to cooperate and
exercise due diligence in securing any necessary regulatory approvals and such
other matters as may be necessary or appropriate for purposes of effectuating
the business of the Company. Notwithstanding the foregoing, in the event any
Member is a regulated entity, as defined below, or has an Affiliate that is a
regulated entity, nothing in this Section 2.8 shall be construed to obligate
that Member to seek, or join in, any regulatory approval if that Member
reasonably concludes that such action may have a material adverse impact on that
Member or any Affiliate, or to accept any issued approval if such issued
approval contains conditions not requested by such Member and reasonably
unacceptable to such Member. For purposes of this Section 2.8, a regulated
entity is one whose ongoing business is subject to review, approval or oversight
by a federal or state regulatory body or agency.
 
ARTICLE III
Nature of Business
 
The Company is empowered to, either directly or through its Subsidiaries, (a)
engage in the purchase, transportation and sale of natural gas on a
non-regulated basis for Target Customers of such products located in the Retail
Territory; (b) provide risk management instruments associated with the products
and services set forth in subpart (a) of this Article III to Target Customers
located in the Retail Territory in accordance with the Operating Policy and this
Company Agreement; (c) provide non-regulated products and services related to
the efficient use of natural gas to Target Customers located in the Retail
Territory; (d) engage in all other activities permitted by law if approved by
the Executive Committee; and (e) engage in any and all activities incidental to
the foregoing, including the sale of the Company’s under-utilized gas
transportation and gas storage assets (and commodities attendant to such assets)
pursuant to the risk management guidelines of the Operating Policy, regardless
of whether the sale or use of such assets is to the Target Customers or within
the Retail Territory; provided however, that the Company must have initially
acquired such assets for service to the Target Customers in the Retail
Territory. The Company and its Subsidiaries are empowered to take any and all
action necessary, appropriate, or convenient for the accomplishment of its
purposes, and for the benefit of the Company and its Property, including, but
not limited to:
 
(a) entering into and performing contracts of any kind;
 
(b) acquiring, selling, conveying, pledging, constructing, operating,
maintaining, owning, transferring, renting, or leasing any Property;
 
(c) applying for and obtaining governmental authorizations and approvals; and
 
(d) bringing and defending actions at law or equity.
 


 
9

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Accounting, Records and Reports


4.1           Records to be Maintained. The Company shall maintain the following
accurate and complete records at the Principal Office or at such other locations
as may be provided by the Members:
 
(a) a current list of the full name and last known business address of each
Member;
 
(b) a copy of the Certificate of Formation and all amendments thereto;
 
(c) copies of each of the Company’s federal, state and local tax returns and
reports, as filed, for the last seven (7) taxable periods;
 
(d) copies of this Company Agreement, including all amendments thereto;
 
(e) Company financial statements for the last seven (7) Fiscal Years;
 
(f) books and records of the Company; and
 
(g) minutes of the Executive Committee.
 
4.2           Accounting.  Books and records of the Company shall be maintained
on an accrual accounting basis, and the Company’s net profit or net loss shall
be determined on the basis of the Fiscal Year and in accordance with generally
accepted accounting principles consistently applied.
 
4.3           Financial Reports. The Executive Committee shall cause the
following financial statements to be prepared, in each case in accordance with
generally accepted accounting principles consistently applied on a consolidated
basis, and shall cause to be delivered to each Person who was a Member during
the applicable period described below:
 
(a) a balance sheet and statement of income, statement of cash flow and Member’s
capital account as of the end of or for, as the case may be, each month, each
within thirty (30) days after the end of each month;
 
(b) (i) a balance sheet as of the end of each fiscal quarter of the Company;
(ii) an income statement for such quarters and year-to-date; (iii) a statement
of each Member’s Capital Account as of the end of such quarters; and (iv) a
statement of cash flows for such quarter and year-to-date (including sufficient
information to permit the Members to calculate their tax accruals), each within
thirty (30) days after the end of such quarters; and
 
(c) (i) a balance sheet as of the end of each Fiscal Year of the Company; (ii)
an income statement for such fiscal years; (iii) a statement of each Member’s
Capital Account as of the end of such fiscal years; (iv) such federal, state and
local income tax returns and such other accounting tax information and schedules
as shall be necessary for the preparation by each Member of its income tax
return for such fiscal years; and (v) a statement of cash flows for such fiscal
years, each within ninety (90) days after the end of such fiscal years.
 
4.4           Fiscal Year. The fiscal year of the Company (the “Fiscal Year”)
shall end on December 31 of each calendar year unless otherwise required by the
Code.
 
4.5           Accounts. The Company shall maintain a record of each Member’s
Capital Account in accordance with Section 9.4.
 
 
10

--------------------------------------------------------------------------------

 
4.6           Access to Records and Audit Reports. Each Member or its authorized
representative shall have unrestricted, but reasonable, access at the Company’s
Principal Office and other appropriate locations, during ordinary business
hours, to all properties, books, records, contracts, personnel, vendor
agreements, accounts and information regarding the Company and its Subsidiaries
for such review and audit as the examining Member deems appropriate in its sole
discretion reasonably exercised. A Member’s review and audit rights shall extend
to goods and services furnished by a Member or its Affiliate to the Company and
such furnishing Member shall exercise best efforts to provide materials
reasonably required by the examining Member in order to perform its review and
audit. All reviews and audits by a Member pursuant to this Section 4.6 shall be
at the expense of the Member conducting such review or audit.
 
4.7           Other Notices. The Company shall notify each Member in writing of
any of the following immediately upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken by the Company
with respect thereto:
 
(a) the occurrence of the default by the Company or its Subsidiaries under any
material note, indenture, loan agreement, mortgage, lease, deed or other
material similar agreement to which the Company or its Subsidiaries are a party
or by which they are bound;
 
(b) the institution of any litigation, arbitration proceeding or other
Proceeding affecting the Company or its Subsidiaries, whether or not considered
to be covered by insurance, if the damages being sought in such litigation
exceed $100,000 or, if not specified in such litigation, could reasonably be
expected to exceed $100,000;
 
(c) the entry of any judgment or decree against the Company or its Subsidiaries,
if the amount of such judgment exceeds $100,000; and
 
(d) the occurrence of a material adverse change in the business, operations,
assets, condition (financial or otherwise) or prospects of the Company or its
Subsidiaries resulting in an actual or potential liability or loss to the
Company or its Subsidiaries in excess of $250,000.
 
ARTICLE V
Representations and Warranties of Members
 
Each Member hereby represents and warrants to the Company and each other Member
that:
 
(a) if such Member is an organization, that it is duly organized, validly
existing, and in good standing under the law of its state of incorporation or
organization and that it has full organizational power to execute and agree to
this Company Agreement and to perform its obligations under this Company
Agreement;
 
(b) except as provided in Section 12.3, such Member is acquiring its Company
Interest for such Members own account as an investment and without an intent to
distribute the interest;
 
 
11

--------------------------------------------------------------------------------

 
(c) such Member acknowledges that such Company Interests have not been
registered under the Securities Act of 1933 or any state securities laws and may
not be resold or transferred by the Member without appropriate registration or
the availability of an exemption from such requirements;
 
(d) such Member, by itself or together with its advisors, is experienced in
making investments comparable to its investment in the Company and is capable of
judging for itself the risks inherent in such investment;
 
(e) such Member has the financial capacity to hold its investment in the Company
for an indefinite period of time and to meet its obligations to make Capital
Contributions under this Company Agreement, and acknowledges that the
disposition of such investment is restricted both pursuant to federal and state
securities laws and pursuant to the terms of this Company Agreement;
 
(f) such Member acknowledges that it has received access to all information that
it deems necessary in order to make its decision to invest in the Company;
 
(g) this Company Agreement has been duly executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms;
 
(h) neither the execution and delivery of this Company Agreement nor the
consummation of the transactions contemplated hereby nor compliance by it with
any provisions hereof (1) conflicts with, or results in a breach or
contravention of, or in a default or the creation of any lien under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
agreement, or other instrument or obligation to which it is a party or by which
it or its properties are bound, or (2) violates any law, order, writ, injunction
or decree applicable to it or any of its properties;
 
(i) no consent, approval or other action by any court, governmental authority or
third party is required in connection with its execution, delivery and
performance of this Company Agreement;
 
(j) the name and address of each such Member is as reflected on Exhibit C
attached hereto;
 
(k) as to Piedmont, there are no lawsuits or contested administrative
Proceedings against Piedmont that would have a material adverse effect on
Piedmont’s ability to perform its obligations as a Member under this Company
Agreement;
 
(l) as to GNGC, there are no lawsuits or contested administrative Proceedings
against GNGC that would have a material adverse effect on GNGC’s ability to
perform its obligations as a Member under this Company Agreement.
 
ARTICLE VI
Rights and Duties of Members
 
6.1           Member Requirements. A Member must remain a Member during the term
of the Company and may dispose of all or any portion of its Company Interest
only in strict accordance with the terms and conditions of this Company
Agreement (including, without limitation, Article XII).  Any attempted
Disposition of all or any portion of its Company Interest, other than in strict
accordance with this Company Agreement, shall be, and is hereby declared, null
and void ab initio.  The Members agree that breach of the provisions of this
Section 6.1 may cause irreparable injury to the Company for which monetary
damages (or other remedy at law) are inadequate in view of (i) the complexities
and uncertainties in measuring the actual damages that would be sustained by
reason of the failure of a Member to comply with such provisions and (ii) the
uniqueness of the Company business and the relationship among the Members.
Accordingly, the Members agree that the provisions of this Section 6.1 may be
enforced by specific performance.
 
 
12

--------------------------------------------------------------------------------

 
6.2           [Intentionally Left Blank]
 
6.3           [Intentionally Left Blank]
 
6.4           Unauthorized Expenses or Contracts. A Member may not, without the
prior approval of the Executive Committee, cause the Company or its Subsidiaries
to enter into or make any contract, security agreement, financing statement,
note or similar instrument, mortgage or guaranty, incur any obligation, or
expend any money, except and unless an expenditure is required by the terms of a
contract or instrument theretofore duly entered into by the Company or its
Subsidiaries and authorized in accordance with this Company Agreement. Should a
Member breach this Section 6.4, such Member will indemnify, defend and hold the
Company and the other Members harmless from all liabilities, costs, and damages
resulting from such breach.
 
6.5           Authority of Members to Bind the Company. The Members hereby agree
that no individual Member or Members can bind the Company or its Subsidiaries
unless such Member or Members are acting with the express written authority of
the Executive Committee or as otherwise authorized in accordance with this
Company Agreement.
 
6.6           Limitation of Liability of Members. Except as provided for in
Section 6.4, no Member shall be liable for the debts, obligations or liabilities
of the Company or its Subsidiaries, including under a judgment, decree or order
of court, except as may be otherwise expressly agreed to in writing by such
Member directly to the applicable third Person.
 
6.7           Contracts to Limit Members’ Liabilities. Unless approved by the
Executive Committee, no contract, lease, sublease, note, deed or other agreement
or instrument shall be executed and delivered by or on behalf of the Company or
its Subsidiaries if there is contained therein any provision whatsoever that
states or suggests that the claims of any party thereto and other beneficiaries
thereunder are not limited solely to the assets of the Company or its
Subsidiaries, and any contract, lease, sublease, note, deed or other agreement
or instrument containing any such provision shall be null and void ab initio and
shall not constitute a valid obligation of the Company or its Subsidiaries.
 
6.8           Liability of Members for Certain Acts or Omissions. Any act or
omission by a Member when acting as an authorized representative of the Company
or its Subsidiaries and within the scope of such authorization, the effect of
which may cause or result in loss or damage to the Company or its Subsidiaries,
shall not subject the Member to any liability to the Company or its Subsidiaries
or any other Member so long as such act or omission was not done fraudulently or
in bad faith or as a result of willful and wanton misconduct or gross
negligence. Nothing in this Section 6.8 shall limit the liability of a Member
for any loss or damages to the Company or its Subsidiaries resulting from (a)
the failure of such Member to perform any obligation of such Member under this
Company Agreement or (b) any act or omission to act of the Member under any
contractual arrangement with the Company or its Subsidiaries, which limitations
will be governed pursuant to the terms of any such contractual arrangement.
 
 
13

--------------------------------------------------------------------------------

 
6.9           Indemnification.
 
(a) The Company, to the fullest extent permitted by the Act, shall defend,
indemnify and hold harmless any Member, Executive Committee Representative (or
alternate), or Company officer, employee or agent, who was or is a party to, or
is threatened to be made a party to, or is involved in, any threatened, pending
or completed Proceeding, by a third party (including any action by or in the
right of the Company) by reason of any acts, omissions or alleged acts or
omissions by such Member, Executive Committee Representative (or alternate), or
Company officer, employee or agent undertaken on behalf of the Company or its
Subsidiaries and with the authorization of the Company, against and from losses,
damages, claims and expenses for which such Member, Executive Committee
Representative (or alternate), or Company officer, employee or agent has not
otherwise been reimbursed (including (i) reasonable attorneys' fees, judgments,
and fines in all cases and (ii) amounts paid in settlement if agreed to by the
Executive Committee) actually and reasonably incurred in connection with such
Proceeding, so long as such act or omission was not done fraudulently or in bad
faith or as a result of willful and wanton misconduct or gross negligence or,
with respect to any criminal Proceeding, such Person had no reasonable cause to
believe his conduct was unlawful.
 
(b) Subject to limitations and conditions as provided in this Article VI, each
Person who was or is a party to, or is threatened to be made a party to, or is
involved in, any threatened, pending or completed Proceeding by reason of the
fact that such Person is or was serving at the request of the Company or its
Subsidiaries as a member, officer, employee, or agent of another foreign or
domestic limited liability company, corporation, partnership, joint venture,
sole proprietorship, or other enterprise, shall be defended, indemnified and
held harmless by the Company to the fullest extent permitted by the Act, against
and from losses, damages, claims and expenses for which such Person has not
otherwise been reimbursed (including (i) reasonable attorneys’ fees, judgments,
and fines in all cases and (ii) amounts paid in settlement if agreed to by the
Executive Committee) actually and reasonably incurred in connection with such
Proceeding, so long as the acts or omissions or alleged acts or omissions
forming the basis for such Proceeding were not done fraudulently or in bad faith
or as a result of willful and wanton misconduct or gross negligence or, with
respect to any criminal Proceeding, such Person had no reasonable cause to
believe his conduct was unlawful.
 
(c) Indemnification under this Article VI shall continue as to a Person who has
ceased to serve in the capacity that initially entitled such Person to indemnity
under this Company Agreement. The rights granted pursuant to this Article VI
shall be deemed contract rights, and no amendment, modification or repeal of
this Article VI shall have the effect of limiting or denying any such rights
with respect to actions taken or Proceedings arising prior to any such
amendment, modification or repeal. It is expressly acknowledged that the
indemnification provided in this Article VI could involve indemnification for
negligence but cannot involve indemnification for any act or omission done
fraudulently or in bad faith or as a result of willful and wanton misconduct or
gross negligence or, with respect to any criminal Proceeding, if such Person had
reasonable cause to believe his conduct was unlawful.
 
(d) The right to indemnification conferred in this Article VI shall not be
exclusive of any other right which a Member or other Person indemnified pursuant
to this Section 6.9 may have or hereafter acquire under any law, any provision
of the Certification of Formation, this Company Agreement, any agreement, any
vote of Members or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
6.10           Credit Support.  Subject to the execution and effectiveness of
the Indemnification Agreement among the Members, dated and executed the date
hereof and in the form attached hereto as Exhibit G, GNGC, acting alone or
through its Affiliates, agrees to exercise commercially reasonable efforts to
provide credit support on acceptable terms, and in an amount not to exceed a
ceiling established by the Executive Committee, to the extent required to
support the Company’s and its Subsidiaries’ commercial operations. Such credit
support shall be in a form and in amounts acceptable to the Executive Committee
and to the GNGC Affiliate providing the credit support, and may include, without
limitation, comfort letters, a guaranty of the Company’s performance or a letter
of credit.  In the event the Company must post a letter of credit as a result in
a reduction of the credit rating of AGLR, the Company shall pay one hundred
percent (100%) of the cost of obtaining the letter of credit.
 
6.11           Insurance. To the extent not inconsistent with the Act and other
laws and public policies of the State of Delaware, the Company and its
Subsidiaries will purchase and maintain its policies of insurance, either
through a Member or otherwise, of such types and in such amounts and containing
such terms and conditions as is customary for a company that is similarly
situated to the Company; provided, however, that unless the Executive Committee
determines otherwise, the Company shall not be required to obtain any insurance
for the benefit of any Member or any Representative acting in their capacity as
a Member or Representative
 
6.12           Services Obligation. Each of the Members agrees to provide the
services of certain personnel (who shall be considered agents of the Company or
its Subsidiaries, as appropriate, in performing such services) to the Company
and its Subsidiaries in the manner established by the Executive Committee and as
further set forth in the Operating Policy or the Services Agreement.
 
ARTICLE VII
Competition and Conflicts of Interest
 
7.1           Company Opportunity and Non-Competition.
 
(a) The assets and Property of the Company and its Subsidiaries shall at all
times be dedicated exclusively to the benefit of the Company. Subject to the
foregoing and except as otherwise set forth herein, any Member or Affiliate of
any Member may participate in other business activities, whether or not any such
activities are competitive with the business of the Company or its Subsidiaries.
No Officer, Executive Committee Representative or employee of the Company, so
long as such individuals remain in such capacity, shall participate in business
in competition with the business of the Company or its Subsidiaries unless such
activity is undertaken exclusively as Officer, employee or agent of a Member or
Affiliate of a Member.  No transaction with the Company or its Subsidiaries
shall be voidable solely because a Member has a direct or indirect interest in
the transaction if either (i) the transaction is arms-length and fair to the
Company or its Subsidiaries or (ii) the disinterested Members (knowing the
material facts of the transaction and the Member’s interest) or their
Representatives on the Executive Committee specifically authorize, approve, or
ratify the transaction.
 
 
15

--------------------------------------------------------------------------------

 
(b) Notwithstanding the foregoing and except as provided in paragraph (d) of
this Section and Section 7.4(f), in the absence of the approval of the Executive
Committee, no Member or Affiliate (resulting from a Change in Control or
otherwise) of any Member shall (i) engage in the purchase, transportation and
sale of natural gas on a non-regulated basis to Target Customers of such
products located in the Retail Territory (except for the purchase,
transportation, supply, sale (and sales activities), marketing, storage and/or
infrastructure development of liquefied natural gas (“LNG”), compressed natural
gas (“CNG”) and/or natural gas vehicle (“NGV”) facilities and/or filling
stations); provided, however, that with respect to this Section 7.1(b), Target
Customers shall not include those industrial customers of either Member, as of
the effective date of the Company Agreement, with whom such Member has a
national account relationship that originated outside of the Retail Territory,
but which customer might have ancillary business within the Retail Territory (a
“Non-Competing Customer”), which customers the Current Members have agreed (or
may agree after the date hereof) shall be excepted from the provisions; or (ii)
sell or otherwise permit any non-Affiliate to use any trade name, trademark or
service mark licensed to the Company or its Subsidiaries by such Member in
connection with a non-Affiliate’s purchase, transportation and sale of natural
gas in the Retail Territory.  Nor shall anything in this Section restrict, or be
construed to apply to, sales, services (including the transportation of natural
gas) or the sale of products of the type provided at the time of execution of
this Company Agreement, or mandated directly or indirectly by a regulatory body,
including, but not limited to, the imputation of revenues, expenses or rate
base, the effect of which is to create a penalty, economic or otherwise, for the
failure to provide such sales, services or products, by PNG in its certificated
service territory, or Atlanta Gas Light Company, Chattanooga Gas Company,
Pivotal Utility Holdings, Inc. (d/b/a Elizabethtown Gas, Elkton Gas, and Florida
City Gas), Virginia Natural Gas, Inc., and Northern Illinois Gas Company in
their respective certificated service territories, or such other natural gas
distribution companies designated by the Executive Committee by Unanimous Vote.


(c) Further, the Members acknowledge and agree that each Members’ assets,
businesses, interests in joint ventures, partnerships and other entities
existing as of the date hereof (“Grandfathered Assets”), and the ownership and
operation of such Grandfathered Assets, shall not, subject to the terms of this
Section 7.1(c) be deemed in violation of the provisions of Section 7.1(b). The
Members further acknowledge and agree that the provisions of Section 7.1(b) are
not intended to prohibit the good-faith business activities of a Member after
the date hereof that involve assets and interests similar in nature to the
Grandfathered Assets, so long as such activities are not engaged in for the
purpose of, and/or such activities do not have the principal effect of,
circumventing the provisions of Section 7.1(b). In this regard, the Members
hereby affirm and agree that notwithstanding the language set forth in this
paragraph, each of the Members is committed to conducting its business in
compliance with the provisions of Section 7.1(b), is committed to the success of
the Company and its Subsidiaries with respect to Target Customers in the Retail
Territory, and will otherwise avail itself of the language set forth in this
paragraph in good faith consistent with such acknowledgments and affirmations.


(d) No Member or Affiliate shall acquire, directly or indirectly, a Person,
which Person’s primary business is the purchase, transportation and sale of
natural gas on a non-regulated basis for Target Customers located in the Retail
Territory. In the event a Member or Affiliate acquires, directly or indirectly,
a Person, which has as an on-going ancillary business that is engaged in the
purchase, transportation and sale of natural gas on a non-regulated basis for
Target Customers located in the Retail Territory with the exception of any
business such Person may have with any Non-Competing Customer (an “Acquisition”)
whether through the ownership of assets, a division, a subsidiary, or otherwise
(such assets being referred to herein as the “Competing Assets”), the acquiring
Member or Affiliate shall either:


 
16

--------------------------------------------------------------------------------

 
 
(1) consummate the sale of such Competing Assets to a third party or
affirmatively discontinue such ancillary business within one hundred and eighty
(180) days of the date of such Acquisition; or
 
(2) contribute such Competing Assets to the Company, thereby increasing the
amount of such Member’s Capital Account at the then current fair market value of
the Competing Assets as proposed in good faith by the contributing Member and as
agreed to by a Unanimous Vote.  The contributing Member shall provide the
non-contributing Members notice (an “Assessment Notice”) of its intent to make
such contribution, which notice shall contain (i) information and details
relating to the Competing Assets; (ii) the contributing Member’s determination
of the fair market value for the assets; and (iii) the basis for such
determination.
 
The non-contributing Member may elect to (i) make a capital contribution (a
“Matching Contribution”) to the Company, which contribution shall be equal to
the amount necessary to maintain such Member’s Company Interest in the same
proportion to the contributing Member’s Company Interest prior to taking into
account the effect of either contribution or (ii) not make any capital
contribution, in which case such Member’s Company Interest and Allocable Share
shall be diluted in proportion to the contributing Member’s adjusted Membership
Interest and Allocable Share.  The non-contributing Member shall give the
contributing Member notice of its intent to make a Matching Contribution and the
amount of such Matching Contribution within thirty (30) days of its receipt of
the Assessment Notice.  The consummation of such a Matching Contribution shall
be conditioned upon the contribution of the Competing Assets to the Company.
 
Each Member’s Company Interest and Allocable Share shall be adjusted to reflect
the proportionate change to their Capital Accounts as such change bears to
concurrent change in the other Members’ Capital Accounts (if any) after taking
into effect the contribution(s) contemplated hereby.  In the event any
non-contributing Member disagrees on the appropriate fair market value for the
Competing Assets, the non-contributing Member shall give notice of such
disagreement within thirty (30) days of such Member’s receipt of the Assessment
Notice (or concurrent with such non-contributing Member’s notice regarding its
Matching Contribution), at which point, either Member shall submit the issue to
the Dispute Resolution Procedures as provided in Article XVI hereof.
 
The exercise of either Member’s right to contribute Competing Assets or a
Matching Contribution in accordance with this Section shall be irrevocable.
 
Notwithstanding the foregoing or any provision to the contrary in this Company
Agreement, this Section 7.1(d) shall not apply to, or prevent, any Member or its
Affiliates, whether through acquisitions (directly or indirectly) or otherwise,
engaging in the purchase, transportation, supply, sale (and sales activities),
marketing, storage and/or infrastructure development of LNG, CNG and/or NGV
facilities and/or filling stations.
 
 
17

--------------------------------------------------------------------------------

 
7.2           Survival of Non-Competition Provisions. The provisions of Section
7.1 shall remain in effect with respect to each Member and its Affiliates or
former Member and its Affiliates of the Company until the passage of twelve (12)
months from the date upon which any such Member becomes a Withdrawing Member
pursuant to a sale of one hundred percent (100%) of its Company Interest
pursuant to this Company Agreement; provided however, that from and after the
date that is six (6) months following such date a Member becomes a Withdrawing
Member, the provisions of Section 7.1 shall have no effect with respect to
Affiliates of the Withdrawing Member to the extent such Affiliates result from a
Change in Control transaction of such Withdrawing Member announced and
consummated subsequent to the date such Member sold one hundred percent (100%)
of its Company Interest.
 
7.3           Competition between Members. Except as specifically provided in
this Article VII, nothing shall limit or restrict the ability of Members or
their Affiliates to compete with each other.
 
   7.4   Piedmont Option to Purchase C&I Customer Retail Business.
 
(a)  Piedmont will have the one-time right and option (the “Piedmont C&I
Option”), to be exercised no later than July 31, 2018 (the “Expiration Date”),
to purchase from the Company the Company’s C&I Customer retail business in the
states of North Carolina, South Carolina and Tennessee (excluding C&I Customers
located in Marion County, Hamilton County and Bradley County, Tennessee) (the
“Option Business”); provided that the closing of Piedmont’s purchase of the
Option Business (the “Option Closing”) must occur on or prior to the Expiration
Date.  As of the Effective Date, the Option Business includes one full-time
employee whom, upon Piedmont’s exercise of the Piedmont C&I Option, Piedmont
would be permitted to employ, if it so chooses.


(b)  Pursuant to the Piedmont C&I Option, Piedmont shall have the right and
option to purchase the Option Business at a price equal to the product of (x)
five (5) and (y) the earnings before interest and taxes (EBIT) of the Option
Business for the twelve (12) month period ending on the last day of the last
full calendar month preceding the date of the Option Notice (the “Option
Purchase Price”). Piedmont shall deliver to the Company at the Option Closing
payment in immediately available funds in an amount equal to the Option Purchase
Price. Disputes between the Members regarding the amount of the Option Purchase
Price shall be handled in accordance with Article XVI.


(c)  No later than ten (10) business days prior to the Option Closing, Piedmont
will provide the Company with a transition services schedule that will allow for
working capital settlements within the Company. No later than five (5) business
days prior to the Option Closing, the Company will provide Piedmont a schedule
of projected volumes for all hedged positions of C&I Customers as of the
proposed Option Closing. At the Option Closing, Piedmont will, in its
discretion, assume or purchase from the Company as part of the Option Business
swap positions representing hedged volumes related to fixed price sales to C&I
Customers in respect of the Option Business, with the price for each C&I
Customer swap calculated by the weighted average cost of the fixed price and
weighted average cost of the basis price for all hedged volumes. Piedmont and
the Company shall cooperate in notifying customers of Piedmont’s purchase of the
Option Business prior to the Option Closing.


 
18

--------------------------------------------------------------------------------

 
(d)  To exercise the Piedmont C&I Option, Piedmont must deliver to the Executive
Committee, no later than sixty (60) days before the Expiration Date, written
notice of Piedmont’s intent to exercise the Piedmont C&I Option (the “C&I Option
Notice”). The C&I Option Notice must set forth (i) the date on which Piedmont
proposes to conduct the Option Closing, which must occur on or prior to the
Expiration Date (ii) Piedmont’s calculation of the Option Purchase Price and all
components thereof; and (iii) a description of any regulatory or other approvals
Piedmont believes are necessary or appropriate to consummate the Option Closing.


 
(e)  From and after the time of the Option Closing, (i) the Company will cease
use of any service marks, copyrights, trademarks, or trade names owned or
licensed by Piedmont that are associated solely with the Option Business and
(ii) to the fullest extent that the intellectual property licensed to the
Company under the Service Mark License Agreement dated July 1, 1998 between PNG,
on behalf of Piedmont, and the Company is associated with the Option Business,
the Company agrees to terminate such license.



 
(f)  If the Option Closing occurs, for the period beginning on the Option
Closing date and ending on July 31, 2018, neither the Company nor any of its
Subsidiaries will engage in the purchase, transportation, sale and/or marketing
of natural gas on a non-regulated basis to C&I Customers in the states of North
Carolina, South Carolina and Tennessee (excluding C&I Customers located in
Marion County, Hamilton County or Bradley County, Tennessee), except for the
purchase, transportation, supply, sale (and sales activities), marketing,
storage and/or infrastructure development of LNG, CNG, and/or NGV facilities
and/or filling stations. Furthermore, if the Option Closing occurs, for the
period beginning on August 1, 2018, for purposes of Section 7.1(b) hereof,
“Target Customers” shall not include C&I Customers in the states of North
Carolina, South Carolina and Tennessee (excluding C&I Customers located in
Marion County, Hamilton County or Bradley County, Tennessee).



 
19

--------------------------------------------------------------------------------

 
ARTICLE VIII
Management

 
8.1           Management by Members and the Executive Committee.
 
(a)  Except as described below in this Article VIII, the management of the
Company is fully vested in the Members, acting exclusively in their membership
capacities or otherwise through the Executive Committee as established hereby.
To facilitate the orderly and efficient management of the Company, the Members
shall act (a) collectively as a “committee of the whole” (the “Executive
Committee”), (b) through the delegation of responsibility and authority to the
Officers pursuant to Section 8.9 and (c) through the delegation from time to
time of certain responsibility and authority to particular Members pursuant to
Section 8.11. No Member has the right, power or authority to act for or on
behalf of the Company or its Subsidiaries, to do any act that would be binding
on the Company or its Subsidiaries, or to incur any expenditures on behalf of
the Company or its Subsidiaries, except in accordance with the immediately
preceding sentence or as otherwise specifically provided herein. Decisions or
actions taken in accordance with the provisions of this Company Agreement shall
constitute decisions or actions by the Company and shall be binding on each
Member, Representative, Officer and employee of the Company.  Except as
otherwise provided in this Company Agreement, the Property, business and affairs
of the Company shall be under the direction of the Executive Committee and the
Officers acting pursuant to Section 8.9. Except for matters requiring the action
of the Members under the terms of this Company Agreement, the Executive
Committee shall have the power to take any action that the Members may take
under law, subject to any restrictions set forth in this Company Agreement.
 
The approval by a Unanimous Vote shall be required before any of the following
acts involving the Company may be taken:
 
1.  approving and adopting or amending any written policy between the Members
and the Company contemplated in this Company Agreement, including the Operating
Policy;
 
2.   approving and adopting the Company’s written Business Plan, and amending or
modifying any provision of the Business Plan;
 
3.   entering into, amending, modifying, or terminating a material agreement or
contract with a term in excess of the term set forth in the Operating Policy or
involving aggregate consideration (including assumed actual and contingent
liabilities) or receipts, or delivery or receipt of goods or services having a
value, in excess of the amount set forth in the Operating Policy, over the term
of the agreement;
 
4.    entering into, amending, modifying, or terminating any contract or
commitment to acquire or transfer any asset or Property, the fair market value
or aggregate consideration (including assumed actual and contingent liabilities)
of which exceeds the amount set forth in the Operating Policy;
 
5.   filing any claim or lawsuit against any Person where the amount claimed is
in excess of the amount set forth in the Operating Policy, or settling any claim
or lawsuit where the fair market value of the settlement amount is in excess of
such amount;
 
 
20

--------------------------------------------------------------------------------

 
6.   except as permitted pursuant to Section 8.1(f), borrowing any principal
amount in excess of the amount set forth in the Operating Policy, incurring any
future borrowing liability whatsoever in excess of such amount, lending or
guaranteeing any material amount of third party indebtedness (including, without
limitation, under any contract or arrangement referred to in this Section 8.1)
it being understood that such limitation shall not be a limitation on the amount
or type of trade payables that may be incurred in the ordinary course of
business consistent in all respects with past practices by the Company;
 
7.   approving or modifying any Fiscal Year capital budget or operating budget
(the “Operating Budget”) and contributions to the operating fund for each Fiscal
Year, which shall not be exceeded without the express consent of a Unanimous
Vote;
 
8.   the indemnification of any Officer, employee, agent or any other Person
except as specifically provided herein;
 
9.   executing or otherwise entering into, or amending, modifying, or
terminating, any employment agreement with the President or a Vice President or
similarly compensated person or Officer, the election or removal of the
President, any Vice President or Officer, or the hiring or firing of other
similarly compensated person with or without cause;
 
10.   setting or amending all components of compensation (and any Company
compensation plan), including base salary, annual performance plans, short term
incentive plans, long term incentive plans and participation in any equity plans
(or equivalent) offered by any Member entity of the President, Vice Presidents,
and Officers (but excluding any employee expense reimbursement plans);
 
11.   revaluing any property or asset outside of the normal course of business;
 
12.   taking any action in the Company’s capacity as a shareholder, partner or
member of any Person to the extent such action would require a Unanimous Vote if
taken under this Company Agreement;
 
13.   except as permitted pursuant to Section 8.1(f) or the Operating Policy,
taking action that will result in any material Company Property being burdened
by a material lien or other encumbrance, it being understood that such
limitation shall not be a limitation on the Company’s ability to incur trade
payables in the ordinary course of business consistent in all respects with past
practices by the Company;
 
14.   except as otherwise required by Section 10.1, hereof approving the
distribution of Company Property to Members;
 
15.   except as contemplated in the Operating Policy, executing or otherwise
entering into, or amending, modifying, or terminating (other than in accordance
with, or pursuant to, the terms of such agreement), any agreement with a Member,
an Officer or employee of the Company or its Subsidiaries, an Affiliate of a
Member, or a person related by blood or marriage to an Officer or employee of
the Company or its Subsidiaries, involving aggregate consideration (including
assumed actual and contingent liabilities) or fair market value or actual or
contingent liability in excess of $10,000;
 
 
21

--------------------------------------------------------------------------------

 
16.   the admission of an Additional Member;
 
17.   transferring all or substantially all of the assets of the Company;
 
18.   dissolving the Company to the extent that Section 12.4 and Article XIII of
this Company Agreement requires a Unanimous Vote to dissolve the Company;
 
19.   the filing of a petition as debtor in a United States Bankruptcy Court or
taking any material affirmative act that would result in the Company’s
Bankruptcy;
 
20.    merging or consolidating the Company with or into any other Person;
 
21.    a change in the name of the Company;
 
22.    entering into any modification or amendment of this Company Agreement;
 
23.    [intentionally left blank];
 
24.    extension of the term of the Company;
 
25.    hiring of outside attorneys (except in instances where (i) the President
of the Company reasonably concludes that the delay associated with Executive
Committee approval of the hiring of outside legal counsel could have a material
adverse impact on the Company, or (ii) the President of the Company reasonably
believes that the total legal fees associated with the matter requiring outside
legal counsel will not exceed $100,000, in which cases the President shall be
authorized to hire outside counsel), auditors and financial consultants; and
 
26.    approving significant regulatory filings and material public
announcements of the Company or its Subsidiaries (which shall in no event
include advertising undertaken in the ordinary course of business and consistent
with the Operating Policy) or to the extent any regulatory filings or public
announcements may relate principally to such Member or its Affiliates or
business.
 
(b) Any other action required or permitted to be taken by the act of the
Executive Committee under this Company Agreement and not specifically identified
as a Unanimous Vote matter may, upon prior notice thereof to the Members, be
taken by a Majority Vote of the Executive Committee.
 
(c) If the matter being voted on does not receive the requisite vote, the matter
shall be deemed to be denied; furthermore, unless otherwise provided herein, if
the matter being voted on provides for more than two (2) alternatives and no
alternative receives the requisite vote, no alternative shall be selected.
 
(d) Prior to the admission of a new Member, the Executive Committee shall review
and revise this Agreement (including but not limited to this Section 8.1) and
make such changes in the approval procedure as the Executive Committee agrees
are required to govern the operation of the Company after the admission of the
new Member; and, further, the provisions of Article XII hereof which make
reference to “per capita” shall all automatically be deemed to references to
“pro rata” (unless the Current Members shall otherwise agree).
 
 
22

--------------------------------------------------------------------------------

 
(e) The Executive Committee may create subcommittees and delegate to such
subcommittees the authority and responsibility to act on behalf of the Executive
Committee, including the consent to, and action upon, those items listed under
Section 8.1(a) above as requiring the Unanimous Vote of the Executive Committee,
and may rescind any such delegations, as it may deem appropriate.
 
(f) Notwithstanding the provisions of Section 8.1(a) above, the Company may,
upon the affirmative vote of the holders of a majority of the Company Interests,
solicit and incur commercially reasonable levels of secured or unsecured debt in
excess of the restrictions imposed by the Operating Policy in conjunction with
the pursuit of the business of the Company and its Subsidiaries, provided that
such debt is non-recourse in nature with respect to the Members.
 
8.2           Composition, Term and Duties.
 
(a) The Executive Committee shall be comprised of three (3) representatives for
each Member (such Member’s “Executive Committee Representative” or
“Representative”).  All Representatives shall be entitled to receive notices and
agendas of upcoming Executive Committee meetings, attend all Executive Committee
meetings and participate in all discussions, and receive minutes from previous
Executive Committee meetings. With the approval of the other Members, a Member
may bring support staff to Executive Committee meetings. Such staff shall be
subject to confidentiality requirements deemed appropriate by the Executive
Committee. The Representatives selected by each Member shall cast their votes as
a single voting block. Each voting block shall be entitled to cast the following
number of votes on matters requiring the approval of the Executive Committee:
each voting block shall have one vote, or fractional part thereof, for each
percentage point, or fractional part thereof, of Company Interest credited to
the Member.
 
(b) Each Representative shall be entitled to hold office until death,
resignation or removal. A Member may replace a Representative appointed by such
Member in the event of a vacancy. Any Representative may be removed at any time,
with or without cause, by the Member entitled to appoint such Representative,
but not otherwise. Any Representative on the Executive Committee may appoint a
proxy (including another Representative, the Chairman, or the Secretary of such
meeting) to attend meetings and vote (including, without limitation, voting on
any matter before the Executive Committee). Without limiting the generality of
the foregoing, in determining if a quorum is present, all Representatives in
attendance by means of a proxy shall be included in the count of a quorum.
 
8.3           Annual and Regular Meetings. The Executive Committee shall hold an
annual meeting, and may hold regular meetings, at such time and place as agreed
by the Members but in any event the Executive Committee shall, unless the
Executive Committee otherwise agrees, hold quarterly meetings at sites selected
by the Executive Committee during each year.
 
 
23

--------------------------------------------------------------------------------

 
8.4           Special Meetings. Special meetings of the Executive Committee may
be called by the Chairman, the Executive Committee or any Member, upon no less
than ten (10) days prior written notice to all Representatives on the Executive
Committee.
 
8.5           Notice of Meetings. Notice of special, annual and regular meetings
must be given in writing to each Representative on the Executive Committee at
least ten (10) days in advance of such meeting and shall specifically state the
purpose of the meeting. Notice of such meeting may be waived by a
Representative.
 
8.6           Quorum and Manner of Acting. The presence of at least one (1)
Representative of each Member shall constitute a quorum (“Quorum”). No action
may be taken at a meeting of the Executive Committee in the absence of a Quorum.
In the event all Representatives of a Member receive notice of an annual,
regular or special meeting in accordance with this Agreement and do not
participate in such meeting either in person or by proxy, such Representatives
shall be deemed to have attended such meeting and voted as a block not to take
action submitted to the Executive Committee for approval at such meeting. In the
event a Member or all Representatives of a Member abstain from voting (without
granting a proxy with respect to such vote) on a matter presented to the
Executive Committee for approval, such abstention shall be noted in the
Company’s records and the votes of such Member or Representative shall be
disregarded for purposes of determining whether or not the matter before the
Executive Committee receives approval via a Unanimous Vote or Majority Vote. In
other words, with respect to any Unanimous Vote matter, if one Member abstains
from casting its votes, that abstention shall be noted and, notwithstanding such
abstention, the affirmative vote of each of the other Members for the matter in
question shall constitute a Unanimous Vote approval for purposes hereof. As
further example, and with respect to a Majority Vote matter, if all of the
Representatives of a Member abstain from casting their votes, that abstention
shall be noted and, notwithstanding such abstention, the affirmative vote of a
Member or Members holding a majority of the votes, determined without regard to
the votes held by Representatives of the abstaining Member, shall constitute
approval via Majority Vote for purposes hereof. Any action the Executive
Committee may take may be taken without a meeting by unanimous written consent
of all the Representatives. For purposes of the immediately preceding sentence,
the signature of only one (1) Representative of a Member shall be deemed to
constitute written consent of all of that Member’s Representatives.  Meetings of
the Executive Committee may take place by telephone or any means where any
persons attending can hear and speak to each other.
 
8.7           No Compensation. No Representative on the Executive Committee
shall be entitled to compensation for his/her services, or any reimbursement of
expenses incurred, as a Representative on the Executive Committee.
 
8.8           Disclaimer of Duties; Indemnification.  EXCEPT AS OTHERWISE
PROVIDED UNDER SECTION 7.1 AND SUCH DUTIES TO THE COMPANY AS ARE IMPOSED BY
APPLICABLE LAW, EACH REPRESENTATIVE SHALL REPRESENT, AND OWE DUTIES TO, ONLY THE
MEMBER THAT DESIGNATED SUCH REPRESENTATIVE (THE NATURE AND EXTENT OF SUCH DUTIES
BEING AN INTERNAL CORPORATE AFFAIR OF SUCH MEMBER), AND NOT TO THE COMPANY, ANY
OTHER MEMBER OR REPRESENTATIVE, OR ANY OFFICER OR EMPLOYEE OF THE COMPANY.
 
 
24

--------------------------------------------------------------------------------

 
8.9           Officers and Other Agents
 
(a) Generally.  The Company shall have agents, referred to as “Officers” of the
Company. An Officer shall not (i) be entitled to serve as a Representative and a
Representative shall not be entitled to serve as an Officer or (ii) after being
elected as an Officer of the Company, subsequently become or otherwise be
elected or appointed as an officer (or similarly compensated person) of a
Member, unless expressly approved by Unanimous Vote. Officers shall be agents
(whose authority is limited pursuant to the following sentence) of the Company,
shall be appointed in the manner specified below, and shall have the titles and
authority specified in this Section 8.9. Each Officer shall have only the
authority specified below, and shall, subject to the general control of the
Executive Committee, be responsible for the day-to-day operations and direction
of the affairs and business of the Company.
 
(b) Officers.  The elected Officers shall be the President and, as appointed by
the Executive Committee from time to time in accordance with subsection (c)
below, Vice Presidents. For purposes of this Company Agreement, the Secretary of
the Company shall not be deemed to be an Officer of the Company.
 
(c) Election and Term of Office.  The President and Vice Presidents, if any,
shall be elected annually upon the Unanimous Vote at the annual meeting. If a
new President or Vice President is not elected at an annual meeting of the
Executive Committee, the incumbent Officer shall continue to serve until such
Officer is removed, and a replacement elected, all upon a Unanimous Vote at the
following annual meeting of the Executive Committee. Notwithstanding the
foregoing, any Officer may be removed by the Executive Committee, with or
without cause, upon a Unanimous Vote. Vacancies in any office shall be filled by
Unanimous Vote.
 
(d) Chairman of the Executive Committee.  A Chairman shall preside at meetings
of the Executive Committee, and shall exercise such powers and perform such
duties as may be assigned to him/her by this Company Agreement or the Executive
Committee. The Chairman will be a Representative selected at the annual meeting
and shall serve for a term of one (1) year, and the office of Chairman shall
rotate annually among the Members.
 
(e) President.  The President, subject to the general control of the Executive
Committee, shall (i) be responsible for the day-to-day operation and direction
of the affairs of the Company, and its employees and agents, (ii) supervise
generally the affairs of the Company, and, (iii) subject to the limitations
imposed by this Company Agreement, any employment agreement, any employee plan,
or any resolution of the Executive Committee, have full authority to execute all
documents and to take all actions that the Company may legally take. Except for
such meetings or portions thereof during which the Executive Committee shall
declare itself to be in “executive session,” the President shall attend all
meetings of the Executive Committee (but as President shall not be entitled to
vote on matters before the Executive Committee) and exercise such other powers
and perform such other duties as may be assigned to him/her by this Company
Agreement or the Executive Committee, including such duties and powers stated in
any employment agreement.
 
 
25

--------------------------------------------------------------------------------

 
(f) Vice Presidents.  In the absence of the President, the Vice Presidents
designated by the Executive Committee shall, except as hereinafter provided,
have all of the powers and duties conferred upon the President. Each of the Vice
Presidents shall, subject to the limitations imposed by this Company Agreement,
the Operating Policy, any employment agreement, any employee plan, or any
resolution of the Executive Committee, have the same power as the President to
sign certificates, contracts and other instruments of the Company. Any Vice
President shall perform such other duties and may exercise such other powers as
may from time to time be assigned to him/her by this Company Agreement, the
Executive Committee, the Chairman, or the President.
 
(g) Secretary and Assistant Secretaries.  The Secretary shall attend and record
or cause to be recorded in books provided for that purpose the minutes of the
meetings or actions of the Members and the meetings or actions of the Executive
Committee or any subcommittees thereof, shall see that all notices are duly
given in accordance with the provisions of this Company Agreement and as
required by law, shall be custodian of all records (other than financial), shall
see that the books, reports, statements, certificates and all other documents
and records required by law are properly kept and filed, and, in general, shall
perform all duties incident to the office of Secretary.
 
(h) Powers of Attorney.  The Executive Committee may grant powers of attorney or
other authority as appropriate to establish and evidence the authority of the
Officers.
 
(i) Borrowed Employees.  Subject to approval by the Company’s President, the
Company may borrow a Member’s employees on a full or part time basis, or a
Member’s Affiliate’s employees, with that Member or Affiliate’s consent, from
time to time on a temporary basis for purposes associated with the Company’s
business. Out-of-pocket expenses and reasonable salaries and benefits associated
with such borrowed employees shall be addressed in the Operating Policy. The
Members acknowledge and agree that part-time borrowed employees may continue to
perform services for the lending Member or its Affiliates.
 
(j) Leased Employees. The Company may lease a Member’s employees on a full or
part time basis, or a Member’s Affiliate’s employees, with that Member or
Affiliate’s consent, from time to time on a temporary basis for purposes
associated with the business of the Company or its Subsidiaries. Out-of-pocket
expenses and reasonable salaries and benefits associated with such leased
employees shall be addressed in an agreement between the loaning Member or
Affiliate and the Company or its Subsidiaries. The Members acknowledge and agree
that part-time leased employees may continue to perform services for the lending
Member or its Affiliates.
 
(k) Employee Transfers.  With the prior approval of the affected Member, the
Company and its Subsidiaries, with Executive Committee approval if required by
Section 8.1(a)(15) or if not, approval by the Company’s President, shall be
entitled to hire employees of any Member (including its Affiliates) to fill
vacancies within the Company or its Subsidiaries. With the prior approval of the
Executive Committee, a Member (including its Affiliates) shall be entitled to
hire employees of the Company or its Subsidiaries to fill vacancies with such
Member; provided however, that no such approval shall be necessary to allow GNGC
or an Affiliate thereof to hire any personnel acting as a service personnel
under the terms of the Services Agreement. The granting of credit for past
service with the prior employer for purposes of the hired employee’s
compensation and benefit plans shall be at the discretion of the new employer.
 
 
26

--------------------------------------------------------------------------------

 
8.10           Expenses. The Company shall pay only those expenses incurred by
the Officers and employees that are directly attributable to the business of the
Company and its Subsidiaries.
 
8.11           Delegation to Particular Member. The Executive Committee by
Unanimous Vote, may delegate to one (1) or more Members, in writing, such
authority and duties as the Executive Committee may deem advisable, including
its authority under Section 8.1 hereof. Decisions or actions taken by any such
Member in accordance with the provisions of this Agreement shall constitute
decisions or actions by the Company and shall be binding on each Member,
Representative, Officer and employee of the Company. Any delegation pursuant to
this Section 8.11 may be revoked at any time by the Executive Committee. With
respect to duties discharged hereunder by a Member (a) such Member may discharge
such duties through the personnel of an Affiliate of such Member and (b) unless
the Members otherwise agree, the Company shall compensate such Member (or its
Affiliate, as applicable) for the performance of such duties as set forth in the
Operating Policy.
 
ARTICLE IX
Contributions and Capital Accounts


9.1           Capital Contributions.
 
(a) As of the Effective Date, the Current Members agree hereby that each and the
other has made capital contributions to the Company in consideration for such
Member’s Company Interest and the Company Interest of each Current Member in
proportion with the other and the balance of each Member’s Capital Account is
reflected on Exhibit D hereto, as may be amended from time to time.
 
(b) Any Additional Member shall make the Capital Contribution described in such
Additional Member’s Admission Agreement.  The amount of the Additional Member’s
initial Capital Contributions, the time for making such contributions, and any
changes in the other Members’ Capital Accounts, Allocable Shares and Company
Interests that result, shall be set forth in such Additional Member’s Admission
Agreement.
 
9.2           Additional Capital Contributions. As and when the Executive
Committee determines that the Company needs cash from time to time, each Member
agrees that it shall make Capital Contributions to the Company in an amount in
accordance with its respective Company Interest for the purposes determined by a
Unanimous Vote authorizing such Capital Contributions in accordance with Section
8.1.  The Capital Accounts of the contributing Members shall be adjusted pro
rata to reflect the amount of such contribution in proportion with the other
Members.
 
9.3           Failure to Contribute.  If a Member (a “Delinquent Member”) does
not contribute within three (3) days of the date required all or any portion of
a Capital Contribution that Member is required to make as provided in this
Company Agreement, the remaining Members in proportion to their Allocable Shares
or in such other percentages as they may agree may make the Capital Contribution
that the Delinquent Member failed to make and the Allocable Shares of the
Members, including the Delinquent Member, shall be adjusted to reflect the
Delinquent Member’s failure to make the Capital Contribution and the resulting
increase in the Capital Accounts of the remaining Members and appropriate
adjustments in the Members’ Company Interests.
 
 
27

--------------------------------------------------------------------------------

 
9.4           Capital Accounts, Allocations, and Distributions Attributable to
Transferred Interest. A consolidated Capital Account is and shall be maintained
for each Member. Each Member’s Capital Account shall be increased by (a) the
amount of any Capital Contributions made by such Member to the Company (net of
liabilities secured by such contributed Property that the Company is considered
to assume or take subject to under Section 752 of the Code), and (b) allocations
to that Member of Company Net Taxable Income and Net Tax Losses (or items
thereof), including income and gain exempt from tax and income and gain
described in Treasury Regulation Section l.704-l(b)(2)(iv)(g), but excluding
income and gain described in Treasury Regulation Section 1.704-1(b)(4)(i), and
shall be decreased by (c) the amount of money distributed to that Member by the
Company, (d) the fair market value of Property distributed to that Member by the
Company (net of liabilities secured by such distributed property that such
Member is considered to assume or take subject to under Section 752 of the
Code), (e) allocations to that Member of expenditures of the Company described
(or treated as described) in Section 705(a)(2)(B) of the Code, and (f)
allocations of Company loss and deduction (or items thereof), including loss and
deduction described in Treasury Regulation Section 1.704-1(b)(2)(iv)(g), but
excluding items described in (e) above and loss or deduction described in
Treasury Regulation Section 1.704-1(b)(4)(i) or 1.704-1(b)(4)(iii). The Members’
Capital Accounts shall also be maintained and adjusted as permitted by the
provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and as required
by the other provisions of Treasury Regulation Sections 1.704-1(b)(2)(iv) and
1.704-1(b)(4), including adjustments to reflect the allocations to the Members
of depreciation, depletion, amortization, and gain or loss as computed for book
purposes rather than the allocation of the corresponding items as computed for
tax purposes, as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(g).
Thus, the Members’ Capital Accounts shall be increased or decreased to reflect a
revaluation of the Company’s Property on its books based on the fair market
value of the Company’s Property on the date of adjustment immediately prior to
(A) the contribution of money or other Property to the Company by an Additional
Member or Current Member as consideration for a Member’s Allocable Share, (B)
the distribution of money or other property by the Company to a Member as
consideration for a Member’s Allocable Share, or (C) the liquidation of the
Company. Upon the Disposition of all or a portion of a Member’s Allocable Share,
the Capital Account of the disposing Member that is attributable to such
Allocable Share shall carry over to the assignee of such Allocable Share in
accordance with the provisions of Treasury Regulation Section 1.704-1
(b)(2)(iv)(l).
 
9.5           Withdrawal of Capital. Except as otherwise provided herein, no
Member shall be entitled to withdraw all or any portion of its Capital
Contributions or receive interest on its contributed capital or Capital Account.
 
ARTICLE X
Allocations and Distributions


10.1           Allocations of Company Income. As of the end of each Fiscal Year
(or any other, shorter period selected by the Executive Committee), the Company
Income shall be determined in accordance with Section 4.2.   No later than
ninety (90) days after the end of the Fiscal Year, the Company shall make an
annual distribution to its Members equal to no less than one hundred percent
(100%) of its Company Income for the immediately preceding Fiscal Year, unless
otherwise determined by a unanimous vote of the Members.  The distribution shall
be allocated among the Members in accordance with the Members’ Allocable Shares
as of the end of the Fiscal Year for which the Company Income has been
calculated; provided however, that the allocation of any cash distribution
between the Current Members shall be adjusted as necessary to maintain the
Current Members’ Company Interest as reflected in the Capital Accounts of each
Member in proportion with the other as of the end of the prior Fiscal Year,
which adjustment may include a distribution of cash to maintain such proportions
in the event of the Company’s loss of earnings for any Fiscal Year.
 
 
28

--------------------------------------------------------------------------------

 
10.2           General Tax Allocations.  As of the end of each Fiscal Year, Net
Taxable Income and Net Tax Losses shall be allocated among the Members according
to their respective Allocable Shares.
 
10.3           Special Allocations. At the end of each Fiscal Year and
notwithstanding any provision of Section 10.2, the following special allocations
shall be made both for Capital Account and for federal income tax purposes
unless otherwise provided:
 
(a) In accordance with the ordering rules of Treasury Regulation Section
1.704-2(j), items of gross income and realized gain first shall be allocated in
an amount and in a manner that complies with the “chargeback” requirement of
Treasury Regulation Section 1.704-2(i)(4), the “qualified income offset”
requirement of Treasury Regulation Section 1.704-1(b)(2)(ii)(d), and the
“minimum gain chargeback” requirement of Treasury Regulation Section 1.704-2(f).
Further, any “partner non-recourse deductions” within the meaning of Treasury
Regulation Section 1.704-2(i)(2) attributable to “partner non-recourse debt”
shall be allocated to the Member who bears the “economic risk of loss” for such
debt in accordance with Treasury Regulation Section 1.704-2(i). Any losses in
excess of the losses allowable to the Members pursuant to the Treasury
Regulations promulgated under Code Section 704(b) shall first be allocated to
the extent allowable hereunder to Members who are not precluded from receiving
such allocations by the preceding provisions of this subparagraph (a), if any,
and shall thereafter be allocated as provided in Section 10.2.
 
(b)  If a taxing authority ignores the characterization of any amounts paid to a
Member (or an Affiliate thereof) as salaries, management fees, commissions,
interest or other compensation for services (“Compensation”), and refuses to
treat such payments as either guaranteed payments within the meaning of Code
Section 707(c) or payments made to such Member other than in such Member’s
capacity as a “partner” within the meaning of Code Section 707(a), and such
taxing authority ultimately treats such amounts paid to a Member (or an
affiliate thereto) as a distribution to such Member for federal income tax
purposes which reduces such Member’s Capital Account, then the Compensation
shall be treated as an allocation of an item of income or gain of the Company to
the recipient Member so that, consistent with the intent of the Members, the
Compensation shall not be treated as a distribution which reduces the recipient
Member’s Capital Account. Accordingly, such Member shall be allocated the first
available items of Company income and gain (including in a succeeding year) in
an amount equal to the Compensation.
 
(c) If the Company owns (x) any Property contributed by a Member that had a fair
market value different from its adjusted basis for federal income tax purposes
on the date of the contribution, or (y) any Property that has been revalued
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(f), then for federal
income tax purposes only and not for Capital Account purposes, any income, gain,
loss or deduction with respect to such Property shall be allocated among the
Members in accordance with Code Section 704(c) and the Treasury Regulations
thereunder. Pursuant to the “traditional method” of making Code Section 704(c)
allocations described in Treasury Regulation Section 1.704-3(b).
 
 
29

--------------------------------------------------------------------------------

 


ARTICLE XI
Taxes
 
11.1           Tax Elections. The Company has filed an election under Section
754 of the Code and the Treasury Regulations thereunder to adjust the basis of
the Company assets under Section 734(b) or 743(b) of the Code, and shall cause
the Company to file a corresponding election under the applicable sections of
state and local law.
 
11.2           Tax Returns. The Executive Committee shall cause federal, state
and local tax returns for the Company to be prepared and filed with the
appropriate authorities in a timely manner. In compliance with applicable
regulations, the Company shall cause to be delivered to each Person who was a
Member at any time during such Fiscal Year all information concerning the
Company necessary for the preparation of such Person’s tax returns, including a
statement showing such Person’s share of taxable gain or taxable loss (or items
thereof) for such year for federal, state and local tax purposes.
 
11.3           Tax Matters Member.
 
(a) GNGC, or an Affiliate of GNGC, is hereby appointed the “Tax Matters Partner”
(herein sometimes referred to as the “Tax Matters Member”) of the Company for
all purposes pursuant to Sections 6221 and 6231 of the Code. The Tax Matters
Member, or its designee, shall (i) furnish to each Member a copy of each notice
or other communication received from the Internal Revenue Service or applicable
state authority (except such notices or communications as are sent directly to
each such Member), (ii) keep each Member informed of any administrative or
judicial Proceeding, as required by Section 6223(g) of the Code, (iii) allow
each Member an opportunity to participate in all administrative and judicial
Proceedings involving the tax matters of the Company, and (iv) advise and
consult with each Member as to proposed adjustments to the federal or state
income tax returns of the Company. At least fifteen (15) days prior to the
filing of the Company’s U.S. Partnership Tax Return, a draft of such return
shall be circulated to each other Member for its review. The Tax Matters Member
shall circulate to each other Member a draft of any state income tax return
promptly after it is available, and, in any event, at least fifteen (15) days
prior to the filing of any such return. Prior to the filing of any other
federal, state or local tax return, the Tax Matters Member shall cause a draft
of such tax return to be circulated to each other Member for its review promptly
after it is available. The Company shall not be obligated to pay any fees or
other compensation to the Tax Matters Member in its capacity as such, provided
that the Company shall reimburse the Tax Matters Member for any and all
out-of-pocket costs and expenses (including reasonable attorneys’ and other
professional fees) incurred by it in its capacity as Tax Matters Member. The
Company shall indemnify, defend and hold the Tax Matters Member harmless from
and against any loss, liability, damage, cost or expense (including reasonable
attorneys’ fees) sustained or incurred as a result of any act or decision
concerning Company tax matters and within the scope of such Member’s
responsibility as Tax Matters Member, so long as such act or decision was not
done fraudulently or in bad faith or as a result of willful and wanton
misconduct or gross negligence or, with respect to any criminal Proceeding
against the Tax Matters Member, such Member had no reasonable cause to believe
its conduct was unlawful. The Tax Matters Member shall consult with each other
Member concerning the cost of legal services. The Tax Matters Member may resign
upon thirty (30) days written notice to the Company. Notwithstanding the
foregoing, the Tax Matters Member is not authorized to take any action with
regard to the foregoing matters which would be binding on either the Company or
the Member without the approval of the Executive Committee.
 
 
30

--------------------------------------------------------------------------------

 
(b)  If a Member objects to the tax treatment of an item on any income tax
return, such Member shall promptly inform the Tax Matters Member of its
objection and the grounds upon which the objection is based. If the Tax Matters
Member, after due consideration of a Member’s objection, is of the view that the
tax treatment of the item in question on the return as originally submitted is
reasonable, then the Tax Matters Member shall cause the Company to file the
return reporting the item in question in the manner originally submitted.
 
11.4           Tax Controversies. The Members shall comply with the
responsibilities outlined in this Section and in Sections 6222 through 6231 and
6050K of the Code (including any Treasury Regulations promulgated thereunder)
and in doing so shall incur no liability to any other Member. The Tax Matters
Member shall not agree to any extension of the statute of limitations for making
assessments of tax on behalf of the other Members without first obtaining the
written consent of the other Members. The Tax Matters Member shall not bind the
other Member to a settlement agreement in respect of taxes without obtaining the
written consent of the other Members. Any Member who enters into a settlement
agreement with the Secretary of the Treasury with respect to any “partnership
items”, as defined in Section 6231(a)(3) of the Code, shall notify the other
Members of such settlement agreement and its terms within ninety (90) days from
the date of settlement. The Tax Matters Member shall not, in its capacity as Tax
Matters Member, file a petition under Code Sections 6226, 6228 or any other Code
Sections with respect to any Company item, or other tax matters involving the
Company, without the consent of the other Members. The Company shall retain its
records with respect to each Fiscal Year until the expiration of ninety (90)
days after the period within which additional federal or state income tax may be
assessed for such year. The provisions of this Section will survive the
termination of the Company and the transfer of any Member’s Company Interest and
will remain binding on the Members for a period of time necessary to resolve any
and all matters regarding the federal and, if applicable, state income taxation
of the Company.
 
ARTICLE XII
Disposition of Company Interests
 
12.1           Right of Disposition. Each Member agrees not to Dispose of its
Company Interest, in whole or in part, or to withdraw from the Company, except
as provided in this Article XII. In connection with any Disposition, each Member
party to such Disposition (including any Additional Member admitted as a Member
as a result of such Disposition) shall provide to the Company the information
required to revise Exhibit B and Exhibit C only as to such Members, and Exhibit
D shall be so revised and distributed to all Members. Nothing in this Article
XII shall be construed to limit a Member’s ability to transfer its entire
Company Interest to an entity that is wholly owned, directly or indirectly, by
such Member or is wholly owned, directly or indirectly, by the entity that owns
one hundred percent (100%) of such Member. Such a transfer to a wholly-owned
Person will be recognized by the Company upon receipt of written notice from the
transferor Member.
 
 
31

--------------------------------------------------------------------------------

 
12.2           Dispositions not in Compliance with this Article Void. Any
attempted Disposition of a Company Interest, or any part thereof, not in
compliance with this Article XII is null and void ab initio.
 
12.3           Disposition Between Members.
 
(a)  Except as provided in this Section 12.3, unless the Executive Committee
provides otherwise by Unanimous Vote, a Member shall not be permitted to Dispose
of less than one hundred percent (100%) of its Company Interest. In the event a
Member desires to Dispose of all of its Company Interest, it shall first offer
such Company Interest to the remaining Members at Market Value. In the case of a
Disposition of all of the Company Interest of a Member (whether occurring
pursuant to this Section 12.3 or otherwise), the other Members, if they first
decline to purchase such Company Interest being disposed of, may designate a
third party or parties to purchase all or part of such Company Interest at no
less than Market Value and continue the business of the Company without
dissolution. Should the remaining Members elect not to purchase such Company
Interest or to designate a third-party purchaser or the Members are unable to
agree upon the terms upon which a sale shall take place, the Member desiring to
Dispose of its Company Interest shall be entitled to attempt to sell to a third
party in accordance with Section 12.4.
 
(b) [Intentionally Left Blank]
 
12.4           Third Party Disposition Procedures. A Member (the “Selling
Member”) may sell all of its Company Interest to any bona fide third party
purchaser permitted to be a member of a limited liability company under the Act,
for cash or other consideration, provided that (i) such Member first complies in
good faith with the provisions of Section 12.3(a), (ii) the Selling Member
allows the remaining Members to match the bona fide third party offer, and (iii)
each Member approves the sale of such Company Interest to such third party
purchaser and of such third party becoming an Additional Member, which approval
may be granted by such Members at their sole discretion reasonably exercised. No
such third party purchaser may become an Additional Member without execution of
an Admission Agreement. To satisfy clause (ii) above, the Selling Member shall
present a written offer to the remaining Members, through the Executive
Committee, stating the name of the proposed third party purchaser (the
“Original Purchaser”) and all the terms and conditions of the proposed offer,
including sales price. The non-selling Members, for a period of sixty (60) days
from receipt of such written offer, shall have the right to elect to accept such
written offer on the same terms and conditions applicable to the Original
Purchaser. In the event that (A) the remaining Members do not elect to purchase
the Company Interest from the Selling Member, (B) the remaining Members do not
approve the sale of such Company Interest to the Original Purchaser, and (C) the
Selling Member elects to continue its attempt to sell such Company Interest, the
following procedure shall apply:
 
(a)  The Selling Member may present a bona fide written offer from a different
third party purchaser (the “Replacement Purchaser”) to the remaining Members in
accordance with this Section 12.4, provided that the Replacement Purchaser offer
must be presented to the remaining Members on or before 5:00 p.m. Eastern Time
on the fifth business day following the Selling Member’s receipt of notice that
the sale of its Company Interest to the Original Purchaser was not approved. The
remaining Members shall have the right for a period of sixty (60) days from
receipt of such written offer to elect to accept such written offer on the same
terms and conditions applicable to such Replacement Purchaser.
 
 
32

--------------------------------------------------------------------------------

 
(b)  In the event that (I) (X) the Selling Member does not present a written
offer from a Replacement Purchaser, (Y) the remaining Members do not elect to
purchase the Selling Member’s Company Interest or (Z) a sale of the Selling
Member’s Company Interest to the Replacement Purchaser is not approved and (II)
the Selling Member elects to continue its attempt to sell its Company Interest,
the Selling Member and the remaining Members will engage an independent third
party appraiser (“Appraiser”) to determine the Market Value of the Selling
Member’s Company Interest.  In the event the Members do not agree on the Market
Value set by the Appraiser of the Selling Member’s Company Interest, either
Member may elect to resolve the dispute in accordance with Article XVI hereof.
 
(c) Upon failure of the Disposition procedures outlined in Sections 12.4(a) and
(b), the remaining Members shall have the option to either: (i) purchase the
Selling Member’s Company Interest for a purchase price equal to such remaining
Members’ per capita share of the lesser of (x) the fair Market Value determined
by the Appraiser or (y) the lowest third party written offer previously
presented to the remaining Members by the Selling Member or (ii) dissolve the
Company. Unless the remaining Members elect to purchase the Selling Member’s
Company Interest pursuant to Section 12.4(c)(i) or the Selling Member elects to
discontinue the sale of its Company Interest pursuant to Section 12.4(d), the
Members hereby unanimously and expressly agree in advance to dissolve the
Company pursuant to Section 12.4(c)(ii).
 
(d) A Selling Member that (i) elects to sell its Company Interest pursuant to
this Section 12.4 and presents a third party offer shall be entitled to
discontinue its effort to sell its Company Interest at any time. However, in the
event of discontinuance of its attempt to sell its Company Interest, such Member
shall not be entitled to attempt to sell its Company Interest again pursuant to
this Section 12.4 during a period of one hundred eighty (180) days beginning on
the day it elects in writing to the other Members to discontinue its attempt to
sell its Company Interest.
 
12.5 Changes In Control.
 
(a) In the event a Member experiences a Change in Control (an “Affected
Member”), each of the other Members (each a “Non-Affected Member”) shall have
the following options:
 
(1) if the Affected Member is GNGC, Piedmont shall have the option to (A)
acknowledge the Change in Control and remain a Member or (B) cause GNGC to
purchase Piedmont’s entire Company Interest, each in accordance with the
procedure provided in this Section 12.5; or
 
(2) if the Affected Member is Piedmont, GNGC shall have the option to either:
(A) acknowledge the Change in Control and remain a Member or (B) purchase
Piedmont’s entire Company Interest; provided that (C) Piedmont shall also have
the right to cause GNGC to purchase Piedmont’s entire Company Interest, all in
accordance with the procedure provided in this Section 12.5.
 
 
33

--------------------------------------------------------------------------------

 
(b) Each Non-Affected Member may exercise its options independently of the other
Non-Affected Members, if any.  The Affected Member shall give signed written
notice of the proposed Change of Control transaction to the Non-Affected Members
no later than contemporaneously with public announcement of the Change in
Control, and in no event less than thirty (30) days prior to consummation of
such Change in Control.  The Non-Affected Member (or the Affected Member in the
event of Piedmont’s option pursuant to paragraph 2(C) above) shall give the
other Members (or the acquirer of the Affected Member, as applicable) signed
written notice (the “Option Notice”) of the option it has chosen pursuant to
Section 12.5(a) within forty-five (45) days of the date of notice of the Change
of Control.  If the Non-Affected Members (or the Affected Member in the event of
Piedmont’s option pursuant to paragraph 2(C) above) have chosen option (B) in
paragraph (1) above, or options (B) or (C) in paragraph (2) above, each as
applicable, the Option Notice must contain the sale/purchase price for the
Member’s entire Company Interest, which purchase price shall be equal to the
Market Value of such Company Interest determined as of the date of the
announcement of any such Change in Control. If there is a disagreement regarding
the Market Value proposed as the purchase/sale price for the respective Company
Interest, any Member, within twenty (20) days from its receipt of the Option
Notice, may initiate the Dispute Resolution Procedures provided in Article XVI
hereof to determine the appropriate Market Value for the respective Company
Interest. Any sale of the Member’s Company Interest shall be made pursuant to a
Conveyance and Assignment Agreement substantially in the form of Exhibit H
hereto.
 
Any election by a Non-Affected Member made pursuant to this Section 12.5 (signed
and written as specified above) is irrevocable.
 
(c) The consummation of any agreement or exercise of right to sell or purchase a
Member’s Company Interest shall be subject to the consummation of the Change in
Control. In the event that a disposition pursuant to this Section 12.5 is
terminated because the Change in Control was not consummated, the Affected
Member shall bear (and refund and reimburse the Company and the other Members as
appropriate) one hundred percent (100%) of all third party costs (including fees
for consultants, accountants, attorneys and other experts) incurred by Company
and the Members in connection with the terminated disposition.
 
(d) In the event the Non-Affected Member elects to consent to the Change in
Control, the Affected Member, or any successor Person created as a result of the
Change in Control, shall retain its Company Interest.
 
12.6           Withdrawal from Company. Upon a transfer of a Member’s entire
Company Interest in accordance with this Article XII, such Member (the
“Withdrawing Member”) shall be deemed to have withdrawn as a Member and shall
have no further rights or obligations as a Member under this Company Agreement,
except those obligations set forth under Section 7.2, Section 15.9 and Section
12.7. Nothing in this Section 12.6 shall alter a Member’s obligations set forth
in Section 6.1. Other than as set forth herein, no Member shall be entitled to
withdraw from the Company.
 
12.7           Transition Costs. In the event of a transfer of a Member’s entire
Company Interest in accordance with this Article XII, and the Company’s use of
service marks and trade names licensed by the Withdrawing Member or an Affiliate
to the Company ceases upon the Member’s withdrawal from the Company, the
Withdrawing Member shall reimburse the Company for all direct costs reasonably
incurred by the Company in connection with its discontinuance of use of the
service marks and trade names, including, for example, costs incurred in
connection with the changing of signs and Company stationary and revising
existing advertisements.
 
 
34

--------------------------------------------------------------------------------

 


ARTICLE XIII
Dissolution and Winding Up


13.1           Dissolution. The Company shall be dissolved and its affairs wound
up upon the first to occur of the following events (“Dissolution Event”):
 
(a) the unanimous written consent of all of the Members;
 
(b) an event which makes it unlawful for the Company business to be continued;
 
(c) the sale or disposition of all or substantially all of the Company’s assets
and properties; or
 
(d) the entry of a decree of judicial dissolution under Section 18-802 of the
Act.
 
13.2           Effect of Dissolution.
 
(a) Upon dissolution, the Company shall cease carrying on as distinguished from
winding up the Company business; however, the Company is not terminated, but
continues until the winding up of the affairs of the Company is completed and
the certificate of cancellation has been issued by the Secretary of the State of
Delaware. The Liquidating Trustee shall in an orderly manner wind up the affairs
of the Company and make an accounting of the Capital Account of each Member and
of the Company assets, liabilities and operations from the date of the last
previous accounting to the date of such dissolution.
 
(b) In the event of dissolution, the Members shall in good faith, and for a
period of no less than thirty (30) days, attempt to negotiate and agree upon a
method of dissolution of the Company in an effort to minimize the losses or
other adverse effects normally attendant to such an event (the “Negotiated
Dissolution”). In such efforts, and without limiting any other appropriate
considerations, the Members acknowledge and agree that they shall consider the
costs and benefits (tax-related and otherwise) of no fewer than the following
two alternatives:
 
(1) selling the Company (or its assets) in whole, thereby converting the Company
(or its assets) to cash for the purposes of winding up the Company and
distributing the remaining cash to the Members (a “Company Sale”); or
 
(2) distributing the Company’s assets to the Members in such a manner as the
Members may agree, and in so doing, cause such distributions to be tax-free, or
tax favorable, under 1R Section 731, and other applicable law (a “Tax Advantaged
Distribution”).  In connection with a Tax Advantaged Distribution, the Members
shall consider distributing the Company’s assets to the Members on such basis as
is appropriate, including on a state-by-state basis, relative to the principal
service territory of the Members’ Affiliates (e.g. North Carolina with respect
to Piedmont and Georgia and Illinois with respect to GNGC).
 
 
35

--------------------------------------------------------------------------------

 
(c) If the Members are unable to agree upon an Negotiated Dissolution, the
Members shall engage an investment bank agreeable to each Member (or, in the
absence of such agreement, each Member shall select an investment bank and the
banks so selected shall agree upon a third party bank) to serve as Liquidating
Trustee hereunder (such investment bank being referred to herein as the
“Auctioneer”). The Auctioneer shall be obligated to auction the Company in an
“open” auction (the “Auction”) in compliance with the principles and procedures
set forth below (the “Auction Procedures”). Consistent with the Auction
Procedures, the Auctioneer shall be instructed to maximize and seek the highest
value of the distributions that ultimately will be made to the Members upon
completion of the dissolution (the “Value Maximization Principle”). In
attempting to achieve the Value Maximization Principle, the Auctioneer may, in
its prudent professional judgment, auction the Company in its totality or,
alternatively, auction the Company’s constituent components on a state-by-state
(or territory-by-territory) basis.
 
(d) To the extent a Member or any Affiliate of a Member desires to participate,
directly or indirectly, as a bidder in the Auction, notice of such intent shall
be given to each Member as well as to each participant in the Auction. Proper
notice of such participation shall be a condition to a Member’s (or Affiliate’s)
participation in the Auction. The Auctioneer shall be charged with taking such
steps as it deems appropriate to ensure that all bidders are bona fide bidders
with the financial resources (or financing) available to consummate the
acquisition. Except as provided in Section 13.2(f), the consideration offered in
all bids considered by the Auctioneer shall be cash or cash equivalents payable
in immediately available funds, and such bids shall offer a firm purchase price
which is not contingent on “earn-out” or related concepts.
 
(e) The Auction shall be structured as a “sequential” auction with each bidder
given an opportunity, and a finite period of time (e.g., 6 hours) to exceed the
then-current highest bid. When any participant makes a bid in the Auction, the
amount and identity of such bidder shall be made known by the Auctioneer to each
other participant. Once a bid is made, it shall be irrevocable unless and until
a higher bid is thereafter made. All participants will always be given the
opportunity to make a higher bid and notice that (with respect to each bid that
may be accepted by the Auctioneer), unless a higher bid is tendered within a
finite period of time, the Company will be sold at the then-current highest bid.
 
(f) If a Member is a successful bidder, it may, at its option, elect to (i) pay
the purchase price amount offered in the successful bid to the Company in cash
or cash equivalents or (ii) receive the assets for which it has successfully bid
as an in-kind distribution from the Company pursuant to Section 13.3 hereof.
 
 
36

--------------------------------------------------------------------------------

 
13.3           Distribution of Assets on Dissolution. Upon the winding up of the
Company, the Company Property shall be distributed:
 
(a) to creditors, including Members who are creditors (other than by reason of
the operation and effect of Section 18-601 or Section 18-604 of the Act) to the
extent otherwise permitted by law, in satisfaction of the Company’s liabilities;
and then
 
(b) to the establishment of any reserves which the Liquidating Trustee may deem
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Company arising out of or in connection with the Company. Such reserves
may be paid over by the Liquidating Trustee to an agent, as escrowed, to be held
by him for the purpose of disbursing such reserves in payment of any of the
aforementioned contingencies, and, at the expiration of such period as the
Liquidating Trustee shall deem advisable, for distributing the balance
thereafter remaining in the manner hereinafter provided; and then
 
(c) to Members in satisfaction of liabilities for distributions; and then
 
(d) to Members to the extent of and in proportion with their respective positive
Capital Account balances; and then
 
(e) the remainder, if any, to the Members in proportion to their respective
Company Interests as in effect at the moment of the Dissolution Event.
 
Distributions under this Section 13.3 shall be in cash or in-kind as determined
by the provisions set forth in this Article XIII. All of the Members shall
endeavor to facilitate Tax Advantaged Distributions to each of the other
Members.
 
13.4           Winding Up and Certificate of Cancellation. The winding up of the
Company shall be completed when all debts, liabilities, and obligations of the
Company have been paid and discharged or reasonably adequate provision therefore
has been made, and all of the remaining property and assets of the Company have
been distributed to the Members. Upon the completion of winding up of the
Company, a certificate of cancellation shall be delivered by the Liquidating
Trustee to the Secretary of the State of Delaware for filing. The certificate of
cancellation shall set forth the information required by the Act.
 
13.5           Termination. A reasonable time shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities to
creditors so as to enable the Liquidating Trustee to minimize the normal losses
attendant upon a liquidation. Each of the Members shall be furnished, by the
Liquidating Trustee, with a statement setting forth the assets and liabilities
of the Company as of the date of complete liquidation. Upon compliance with the
distribution plan set forth in Section 13.3 (including payment over to the
agent-escrowee if there are sufficient funds therefore), the Company shall
terminate.
 
13.6           Use of Company Identity.
 
(a) In the event of the dissolution of the Company, any Member shall be entitled
to purchase from the Company and its Subsidiaries the exclusive rights to all
trade names, trademarks or service marks owned by the Company or its
Subsidiaries, as well as all related logos, addresses, telephone numbers and
similar forms of identification (such items referred to collectively as the
“Trade Name”) in accordance with the following procedure. In the event only one
(1) Member desires to purchase the Trade Name, the Members shall attempt to
negotiate acceptable terms and conditions. If the Members are unable to reach
agreement, the Members shall initiate the dispute resolution process detailed in
Article XVI.  The proceeds of the purchase of the Trade Name shall be
distributed in accordance with Section 13.3.
 
 
37

--------------------------------------------------------------------------------

 
(b) In all other cases relating to dissolution, unless the Members agree
otherwise in a signed written agreement approved by the Executive Committee, no
Member or Affiliate shall use the Trade Name or Company trademarks, trade names,
service marks (or any deceptively similar trademarks, trade names or service
marks), telephone numbers or addresses owned by the Company or its Subsidiaries,
for twenty-four (24) months after the dissolution of the Company.
 
ARTICLE XIV
Amendment
 
14.1           Amendment. This Company Agreement may be amended or modified from
tune to time only by a written instrument (including, without limitation, any
Admission Agreement) unanimously adopted by the Members. No Member shall have
any vested rights in this Company Agreement which may not be modified through an
amendment to this Company Agreement.
 
ARTICLE XV
Miscellaneous Provisions


15.1           Entire Agreement. This Company Agreement, along with the exhibits
attached hereto, as may be amended from time to time, represents the entire
agreement with respect to the subject matter hereof among all the Members and
between the Members and the Company.
 
15.2           Successors and Assigns. Subject to the provisions on Disposition
set forth herein, this Company Agreement shall bind and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
 
15.3           Governing Law. THIS COMPANY AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.  WITH RESPECT
TO ANY PROCEEDING RELATING TO THIS COMPANY AGREEMENT, EACH MEMBER IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND
THE UNITED STATES DISTRICT COURT LOCATED IN THE STATE OF DELAWARE, AND WAIVES
ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT
IN ANY SUCH COURT AND WAIVES ANY CLAIM THAT SUCH PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
15.4           Notices. All notices required or permitted to be given or made
under this Company Agreement shall be given or made in writing. Such notices
shall be delivered by hand delivery, by facsimile or similar electronic means
(including e-mail followed immediately by original), by nationally recognized
overnight courier, or by certified or registered mail, return receipt requested,
addressed as set forth in Exhibit B or any amendment thereto. Any party may
change its address for the purpose of this Section 15.4 by notice to the
other(s) given in the manner set forth above.
 
 
38

--------------------------------------------------------------------------------

 
15.5           Right of Creditors and Third Parties under Company Agreement.
This Company Agreement is entered into among the Company and the Members for the
exclusive benefit of the Company, its Members, and their successors and
permitted assignees. This Company Agreement is expressly not intended for the
benefit of any creditor of the Company or any other Person (other than any
Person with a right to indemnification under Section 6.9). Except and only to
the extent provided by applicable statute, no such creditor or third party shall
have any rights under this Company Agreement or any agreement between the
Company and any Member with respect to any Capital Contribution or otherwise.
 
15.6           No Action for Partition. No Member shall have any right to
maintain any action for partition with respect to the Property of the Company.
 
15.7           Title to Company Property. Title to Company Property shall be
held in the name of the Company or its nominee.
 
15.8           Company Funds. Company funds shall be deposited in one (1) or
more accounts with a bank or banks located within the United States and approved
by the Executive Committee. Pending use in the business of the Company or
distribution to the Members, the funds of the Company may, in the discretion of
the Executive Committee, be deposited in a bank account or accounts, or invested
in such interest-bearing taxable or nontaxable investments, including without
limitation, checking and savings accounts, certificates of deposit and time or
demand deposits in commercial banks, U.S. government securities, securities
guaranteed by U.S. government agencies, bankers’ acceptances, Eurodollar
deposits and notes, both fixed rate and floating securities issued by money
market mutual funds, savings and loan association deposits, deposits in members
of the Federal Home Loan Bank System, or commercial paper, rated A-i or better
by Standard & Poor’s Corporation or Prime-i or better by the Moody’s Commercial
Paper Division of Moody’s Investor Services, Inc., or the successor to either of
them, provided that the Executive Committee shall not cause the Company to make
any such deposits or investments that have a remaining maturity of more than one
(1) year or that would require registration of the Company under the Investment
Company Act of 1940. Such funds shall not be commingled with funds of any other
Person.
 
15.9           Confidentiality. Except as hereinafter provided, the Company, its
Subsidiaries, and each Member (a) shall treat as confidential and not disclose
to any unauthorized third party (including a Member’s employees or Affiliates
who have no need to know) any confidential information obtained either directly
or indirectly from any other Member pursuant to this Company Agreement, or
confidential information developed or acquired on behalf of the Company or its
Subsidiaries by the Executive Committee or the Company’s Officers or employees
(collectively “Confidential Information”), and (b) shall not use any such
Confidential Information for any purpose other than in connection with the
activities of the Company or its Subsidiaries pursuant to this Company
Agreement. The limitations in this Section 15.9 shall not apply to the extent
Confidential Information: (i) was already in the possession of the receiving
Member, or its Affiliate, at the time it obtained such Confidential Information;
(ii) was or is published or otherwise is or becomes generally available to the
public through no fault of such receiving Member, or its Affiliate; (iii) was or
is lawfully made available to such Member or its Affiliate without restriction
by any Person which is not bound by an obligation of confidentiality or use with
respect to the information; (iv) was or is independently developed by such
Member or its Affiliate; or (v) is required to be disclosed by operation of law
or regulation, required in any Proceeding, requested by a regulatory body
(including any securities and commodities exchanges) and the disclosing Member
deems it advisable, in its discretion, to comply with the request, or is deemed
advisable to be disclosed in the good faith judgment of the disclosing Member in
any Proceeding. In the event disclosure is required or requested, the disclosing
Member shall exercise all reasonable efforts to disclose such Confidential
Information pursuant to a confidentiality agreement or protective order. The
Members and the Executive Committee shall establish and enforce reasonable
procedures for the protection of Confidential Information and shall restrict
disclosure of such Confidential Information to those of the Company’s employees,
Officers, agents, and Affiliates of each Member and the Company (including its
Subsidiaries) who need to know such Confidential Information in connection with
their functions and the purposes of the Company and its Subsidiaries as set
forth herein. Each Member and the Executive Committee shall take such reasonable
and prudent steps and precautionary measures as may be required to ensure
compliance with this Section 15.9 by such of their or the Company’s employees,
Officers, agents, Affiliates and other Persons as shall be given access to such
Confidential Information and shall be responsible for compliance by its
employees, officers, agents and Affiliates. Nothing in this Section 15.9 shall
be construed to prohibit a Member’s disclosure to its attorneys, auditors, or
other consultants, provided such attorneys, auditors or other consultants are
advised of this Section 15.9 and agree to be bound thereby.
 
 
39

--------------------------------------------------------------------------------

 
15.10           Transaction Costs. Each Member shall bear and pay its own
transaction costs relating to the negotiation and execution of this Company
Agreement.
 
15.11           Severability. If any provision of this Company Agreement is
determined to be invalid, illegal or otherwise unenforceable for any reason by a
court of competent jurisdiction, the remaining terms and conditions of this
Company Agreement shall remain in full force and effect to the fullest extent
permitted by law. In such an event, the Members agree to make a good faith
effort to renegotiate the affected provisions.
 
 
ARTICLE XVI
DISPUTE RESOLUTION PROCEDURES
 
16.1           Process


(a) In the event of any dispute or controversy arising under the Company
Agreement (“Dispute”) as to the “fair market value” of any Property or asset,
the Market Value of a Company Interest or Property of any Member or the Company,
or the Option Purchase Price (the “Disputed Asset”) or other value, such Dispute
shall be resolved pursuant to the terms hereof (the “Dispute Resolution
Procedures”). Such process shall be initiated by written notice from one (1)
Member involved in the Dispute to the other Members.


(b)  Within ten (10) business days of notice of initiation of the Dispute
Resolution Procedures, each disputing Member shall simultaneously disclose to
the other in writing the amount in dollars representing the amount it believes
is the appropriate value of the Disputed Asset (the “Fair Market Amount”) as
established by the terms hereof or any other agreement between the parties, if
any.  Except in the case of the Option Purchase Price, each Member shall
determine its Fair Market Amount on the assumption that it would be paid or pay
the other Member, the Company or any third party, as applicable, in cash on the
first day of the first calendar month which is at least ten (10) days after the
date that such Fair Market Amounts are simultaneously exchanged (such assumed
date of payment being hereinafter called the “Assumed Payment Date”). During the
fifteen (15) days following the exchange of Fair Market Amounts as aforesaid,
the Members shall attempt to resolve the difference between their respective
Fair Market Amounts so as to avoid the delay and expense of the arbitration
procedure hereinafter set forth.


 
40

--------------------------------------------------------------------------------

 
16.2  If the Members are unable to agree to a settlement within the aforesaid
fifteen- (15) day period, then copies of both Fair Market Amounts, exactly as
originally exchanged by the parties, with no improvement, adjustment or
amendment whatsoever, shall be placed in one (1) sealed envelope to be held by
an appointed independent third party for ultimate submission to an unaffiliated
accounting firm, investment banking firm or other valuation expert (the “Dispute
Appraiser”) selected in accordance with the procedure set forth in Section 16.3.


16.3  At the option of any Member involved in the Dispute, the Dispute may be
submitted for resolution to a Dispute Appraiser.  The Members shall have ten
(10) business days upon the exercise of this option to mutually agree on the
identity of the Dispute Appraiser for the Dispute.  If the Dispute Appraiser
initially selected declines to accept such engagement, the Members shall agree
on another third party as the Dispute Appraiser.  If the Members are unable to
agree upon a Dispute Appraiser to so act within ten (10) business days, either
Member may elect that the CPR Institute for Dispute Resolution make such a
selection.


16.4   The Dispute Appraiser shall be instructed to independently determine the
appropriate value of the Disputed Asset (the “Proper Amount”) on the assumption
that such Proper Amount was paid or contributed in cash on the Assumed Payment
Date. The Proper Amount shall be determined by the Dispute Appraiser based on
his or her findings of facts and conclusions of law applicable to the Dispute
without any knowledge of the Fair Market Amounts, which amounts each Member
agrees to keep confidential. Neither Member shall, prior to the Dispute
Appraiser’s determination of the Proper Amount, directly or indirectly disclose
to the Dispute Appraiser, in its submissions to the Dispute Appraiser or
otherwise, its or the other Member’s Fair Market Amount (although each Member
may submit to the Dispute Appraiser evidence and other support for the amount
which such Member claims to be the Proper Amount so long as it does not disclose
to the Dispute Appraiser the extent to which such claimed Proper Amount differs
from its or the other Member’s Fair Market Amount).  Each Member agrees that it
shall, and shall cause the Company to, make available to the Dispute Appraiser
all relevant books and records relating to the Disputed Asset and all other
information requested by the Dispute Appraiser.


16.5           The Dispute Appraiser shall notify the parties in writing of its
determination of the Proper Amount within thirty (30) days or such later
practicable date of the receipt of the Dispute. Promptly thereafter, the Members
shall deliver to the Dispute Appraiser the Fair Market Amounts determined by
each of them and authorize the Dispute Appraiser to review the Fair Market
Amount of each Member. The Dispute Appraiser will promptly thereafter deliver to
each Member its written report containing (a) the Dispute Appraiser’s
determination of which of the two (2) Fair Market Amounts is closer to the
Proper Amount, which closer Fair Market Amount shall be the awarded amount, and
(b) a certification that the Dispute Appraiser did not, before determining the
Proper Amount, obtain from either Member or any other source, directly or
indirectly, knowledge of either Member’s Fair Market Amount.  The Members hereby
agree that the Dispute Appraiser’s conclusion shall be conclusive and binding on
the Members. Any purchase, sale, contribution or other action related to or
conditioned upon the resolution of the Dispute shall be consummated within five
(5) business days of the Dispute Appraiser’s decision or such later date as the
Members may mutually agree and shall be based upon the awarded amount selected
by the Dispute Appraiser.


 
41

--------------------------------------------------------------------------------

 
16.6           The fees of the Dispute Appraiser and the other costs and
expenses, including attorneys’ and other similar expenses, of the arbitration
proceeding shall be borne by the Member which submitted the Fair Market Amount
which differs the most from the Proper Amount determined by the Dispute
Appraiser.


[Signature Page Follows]

 
42

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Current Members have caused their authorized officers to
sign this Company Agreement as of the date first written above.
 
 
PIEDMONT ENERGY COMPANY
By:      /s/  Karl W. Newlin                      
 
Name: Karl W. Newlin                             
 
Title:  Senior Vice President                   
 


 


 
GEORGIA NATURAL GAS COMPANY
By:      /s/ Andrew W. Evans                   
 
Name: Andrew W. Evans                         
 
Title:  Executive Vice President and Chief Financial Officer
 


 

[Signature Page to Second Amended and Restated Limited Liability Company
Agreement]


 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT A
 
 
FIRST AMENDED AND RESTATED  
SERVICES AGREEMENT
BETWEEN
AGL SERVICES COMPANY
(PROVIDER)
AND
SOUTHSTAR ENERGY SERVICES LLC
(CUSTOMER)
 
 
 
 
 
Dated as of September 1, 2013






 




 
 

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED SERVICES AGREEMENT
 
This FIRST AMENDED AND RESTATED SERVICES AGREEMENT (“Agreement”) is made and
entered into and is effective as of September 1, 2013, by and between SouthStar
Energy Services LLC (“SouthStar”), a Delaware Limited Liability Company, and AGL
Services Company (“AGLSC”), a corporation organized under the laws of the State
of Georgia, both SouthStar and AGLSC sometimes referred to herein collectively
as “Parties” or singularly as “Party.”
 
WHEREAS, SouthStar and its members (“Members”), Georgia Natural Gas Company
(“GNGC”) and Piedmont Energy Company (“Piedmont”) desire, and AGLSC has agreed
to provide, certain administrative, management and support services (“Services”)
to and on behalf of SouthStar;
 
WHEREAS, this Agreement amends, restates, supercedes and terminates that certain
Services Agreement dated March 31, 2004 previously entered into between
SouthStar and AGLSC;
 
WHEREAS, pursuant to this Agreement, and in accordance with Schedule A,
SouthStar is expected to incur costs in connection with AGLSC’s performance of
such Services;
 
WHEREAS, in connection with Services provided hereunder, AGLSC is
unconditionally obligated at the end of the Term hereof to discontinue all or a
portion of the Services, which are subject to this Agreement;
 
WHEREAS, AGLSC acknowledges that it is paramount in its role as service provider
on behalf of SouthStar, that, during the Term hereof, it take no action nor omit
to take any action, the result of which would impair or adversely affect
SouthStar’s ability to conduct its retail marketing business;
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions herein contained, SouthStar and AGLSC hereby agree as follows:
 
ARTICLE 1. DEFINITIONS
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any Person (hereinafter defined), any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with such Person. The
term “control” (including the correlative terms, “controlled by” and “under
common control with”) as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
 
“AGLSC” shall have the meaning assigned to such term in the preamble.
 
“Agreement” shall have the meaning assigned to such term in the preamble.
 
2

--------------------------------------------------------------------------------

 
“Assumed Liabilities” means any liabilities or obligations arising under or
pursuant to the Services identified in Article 3 below that either (a) arise or
are attributable to acts or omissions occurring during the Term or (b) arise as
a result of any breach of AGLSC of this Agreement.
 
“Business Day” means a day on which the majority of the Federal Reserve member
banks in New York City are open for business.
 
“Confidential Information” means trade secrets, patentable or non-patentable
inventions and ideas, know-how, formulae, processes, designs, sketches, plans,
drawings, specifications, reports, projections, plant and equipment expansion
plans, lists of employees and suppliers, monetizing techniques and strategies,
commodity and derivative hedging and trading strategies and techniques,
financial statements and other financial data, pricing information, cost and
expense information, product development, strategic and marketing plans and all
other information, data and experience of any kind whatsoever, whether
technical, marketing or financial, regarding the business, facilities and
operations of SouthStar and its Affiliates or of AGLSC and its Affiliates, as
the case may be, whether oral, written or electronic. “Confidential Information”
also shall be deemed to include all notes, analyses, compilations, studies,
interpretations and other documents or electronic recording, which reflect
Confidential Information furnished pursuant to the terms of this Agreement, or
any transaction contemplated hereby or thereby. The term “Confidential
Information” shall not include information which a recipient can demonstrate (a)
is or becomes generally available to the public other than as a result of
disclosure by the recipient; (b) was within the recipient’s possession prior to
it being furnished by or on behalf of the other Party, provided that the source
of such information was not known by the recipient to be bound by a
confidentiality agreement with, or other contractual legal or fiduciary
obligation of confidentiality to, the disclosing party or any other party with
respect to such information; (c) becomes available to the recipient on a
non-confidential basis from a source other than the disclosing party or any of
its representatives (a “Representative”), provided that such source is not known
by the recipient to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the disclosing
party or any other party with respect to such information; or (d) was
independently developed by the recipient without reference to the Confidential
Information, provided that such independent development can reasonably be
demonstrated by the recipient. The term “recipient”, as used in this Agreement,
refers to the Person (hereinafter defined) receiving any item of Confidential
Information and the Affiliates of such Person. The term “Representative” shall
include officers, directors, employees and representatives of a Party or its
Affiliates.
 
“Consequential Damages” shall have the meaning assigned to such term in Section
6.4.
 
“Contract Year” shall mean a twelve (12) month period commencing January 1 and
ending the following December 31, provided that the initial Contract Year shall
commence on the date that this Agreement becomes effective and end on the
following December 31.
 
“Dispute” shall have the meaning assigned to such term in Section 3.3(a).
 
“Excluded Liabilities” mean any liabilities or obligations that either (a) do
not arise under or relate to the Services identified in Article 3 below; (b)
arise or are attributable to acts or omissions occurring at a time other than
during the Term; or (c) arise as a result of any breach by SouthStar of this
Agreement other than a breach attributable to an action taken by SouthStar at
AGLSC’s direction.
 
3

--------------------------------------------------------------------------------

 
“Executive Committee” shall mean the Executive Committee of SouthStar as
established according to the LLC Agreement.
 
“GNGC” shall have the meaning assigned to such term in the recitals.
 
“GPSC” means the Georgia Public Service Commission or any successor state
agency.
 
“Governmental Authority” means any nation, state, sovereign or government; any
federal, regional, state, local or political subdivision; and any entity
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to government, including without limitation the GPSC
and the FERC.
 
“Key Manager(s)” means the personnel selected by AGLSC and SouthStar, which
personnel is responsible for managing the Services provided by AGLSC to
SouthStar hereunder. Key Managers may be either employees of AGLSC or Service
Personnel.
 
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of SouthStar Energy Services LLC as amended and restated.
 
“Members” shall have the meaning assigned to such term in the recitals.
 
“Party” or “Parties” shall have the meaning assigned to such term in the
preamble.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, trust, university, unincorporated organization, or government
or any agency or political subdivision thereof.
 
“Piedmont” shall have the meaning assigned to such term in the recitals.
 
“Representative” shall have the meaning assigned to such term in the definition
of “Confidential Information.”
 
“Service Personnel” means SouthStar’s employees/contractors who are providing
Services to SouthStar.
 
“Services” shall have the meaning assigned to such term in the recitals.
 
“SouthStar” shall have the meaning assigned to such term in the preamble.
 
“Term” shall have the meaning assigned to such term in Section 2.4.
 
ARTICLE 2. TERMS AND CONDITIONS
 
2.1    Services. AGLSC will perform Services described in Section 3.1 and other
services which would be generally common and ancillary to such Services or
otherwise in AGLSC’s reasonable discretion. At the direction of the Executive
Committee, AGLSC expressly and unconditionally agrees that any and all Services
contemplated hereunder may be bid out to, awarded and/or provided by third
parties other than AGLSC.
 
4

--------------------------------------------------------------------------------

 
2.2   Reimbursement of Certain Charges. SouthStar shall pay quarterly an amount
to AGLSC for the provision of such Services based on the attached Schedule A.
AGLSC will reimburse SouthStar quarterly for expenses (equal to base salary plus
allocated costs of employee benefits plus target bonus of the Service
Personnel), if any, that SouthStar has incurred in the previous quarter for the
employment of Service Personnel who have provided Services to SouthStar and
which Services are the responsibility of AGLSC hereunder. The quarterly
reimbursement by AGLSC will equal the sum of: (1) the expenses (base salary plus
allocated costs of employee benefits plus target bonus, as applicable) of each
Service Personnel for the previous quarter multiplied by (ii) the proportion of
such Service Personnel’s time (based on a 40 hour work week) expended on
providing Services to SouthStar during the prior quarter (if less than 100%,
excluding scheduled employee leave time, holidays, vacation, etc.).
 
2.3    Billing and Payment. By the fifteenth (15th) calendar day of each
January, April, July, and October, each Party shall render to the other a
statement for services or reimbursement, as applicable, provided for the
preceding quarter. Each Party shall make payment (or credit) within thirty (30)
days of receipt of each such statement, which payments and credits may be netted
by the Parties to their convenience.
 
2.4   Term. The term of this Agreement (the “Term”) shall commence on September
1, 2013 and shall extend from year to year thereafter or until terminated by the
unanimous vote of SouthStar’s Executive Committee.
 
ARTICLE 3. SERVICES
 
3.1    Services to be Performed. AGLSC will provide personnel (or reimburse
SouthStar for Service Personnel, as applicable) to perform the Services listed
below, as well as ancillary services that are consistent with providing those
listed Services. AGLSC agrees that the Services provided hereunder will be
performed in a professional manner and will be of professional quality
consistent with industry standards and the scope, quality and level of Services
that AGLSC provides to its other Affiliates.
 
(a) Accounting and Tax Services. AGLSC will provide all accounting and tax
services required by SouthStar. This will include the quarterly production of
financial statements suitable to the Members and their respective auditors. This
will also include management reporting as required by SouthStar’s Members. Tax
Services will include the preparation and payment for all property and
transaction tax returns, oversight of all tax audits, completion of tax research
and advice regarding new tax matters.
 
(b) Internal Audit. AGLSC will provide internal audit services that are
consistent with those practices required by the Members and will provide an
annual plan and report on performance against this plan to SouthStar’s Executive
Committee.
 
(c) Information Technology. AGLSC will provide information technology (IT)
services; provided however that AGLSC will make final decisions on the provision
of such Services in its reasonable discretion. Investments in new IT systems, IT
system deployments or system upgrades shall be authorized and approved pursuant
to the provisions of the LLC Agreement and the Exhibits and Policies thereto.
 
5

--------------------------------------------------------------------------------

 
(d) Human Resources. AGLSC will provide human resources support services,
including payroll processing, employee benefits services, support with the
recruitment for new employees and any other related human resources support that
SouthStar reasonably requests; provided however that AGLSC will make final
decisions on the provision of such Services in its reasonable discretion.
 
(e) Legal. AGLSC will provide legal services, including legal analysis and
advice related to both litigation and non-litigation matters, that are requested
by SouthStar, which Services AGLSC will bill to SouthStar (in addition to
amounts contemplated by Exhibit A hereto) at AGLSC’s internal costs. Cost and
expense of outside legal services (which shall be procured pursuant to the terms
of the LLC Agreement) shall be borne by SouthStar.
 
(f) Treasury. AGLSC will provide treasury and cash management services that are
reasonably requested by SouthStar and will make recommendations to SouthStar’s
Executive Committee regarding SouthStar’s capitalization and financial
management. Debt incurrence will be governed by the LLC Agreement. AGLSC will
report to the Executive Committee about SouthStar’s liquidity and capital
requirements.
 
(g) Risk Services. AGLSC will provide risk services that are reasonably
requested by SouthStar, including assuring data integrity through deal
validation, executing the risk monitoring requirements specified in appropriate
policies, analyzing and monitoring market and credit risk, and reporting risk
data to management in compliance with appropriate policies. Such functions also
include maintaining a process to ensure confirmations are sent and reviewed
pursuant to contract terms, performing end-of-day valuation on hedge positions,
conducting market and credit risk measurement, including value-at-risk, stress
testing analysis, and mark-to-market valuation.
 
3.2     Personnel and Key Managers.
 
(a) AGLSC shall select and assign AGLSC personnel or Service Personnel to
constitute Key Managers for the purpose of managing the Services provided by
AGLSC as described in Sections 3.1(a)-(g) above. In the course of the Term, the
Parties may agree that other Key Managers are necessary or reasonable for the
provision of Services hereunder.
 
(b) A representative of AGLSC and each of the Key Managers, who are not
otherwise Service Personnel, if any, shall make themselves available no less
than once a month to meet with the President of SouthStar (or other similarly
situated Officer, if no President is appointed) to discuss (1) such Key
Manager’s performance and the performance and expectation of Services being
rendered hereunder and (2) any anticipated or forecasted events that may affect
the Services.
 
(c) In the event SouthStar in good faith determines that it is not in
SouthStar’s best interest for a Key Manager, who is not Service Personnel, to
continue in such capacity, then the President of SouthStar (or other similarly
situated officer, if no President is appointed) shall give AGLSC written notice
specifying the reason and requesting that such Key Manager be replaced or
removed. If the removal as a Key Manager is justified and not otherwise
unlawful, AGLSC shall remove and replace such Key Manager as soon as reasonably
practicable or shall permit SouthStar to replace such Key Manager with Service
Personnel or its own candidate, who shall be deemed a Service Personnel.
 
6

--------------------------------------------------------------------------------

 
(d) Such Key Managers may be Service Personnel or employees of AGLSC. AGLSC
shall use commercially reasonable efforts to not reassign or replace any Key
Manager (who is not a Service Personnel) more than once during any twelve month
period unless SouthStar consents to such reassignment or replacement.
 
3.3    Disputes.
 
(a) In the event of any dispute between the Parties regarding the provision of
Services provided hereunder (“Dispute”), the Parties agree that such Dispute
will be addressed and resolved by the procedures prescribed by this
Section 3.3.
 
(b) In the event SouthStar is not satisfied with the provision of any Service
hereunder (whether in the scope or quality of the Service actually provided),
its President (or other similarly situated officer, if no President is
appointed) shall execute a written notice detailing the nature and circumstances
of SouthStar’s complaint and commercially reasonable suggestions for resolution
of the Dispute within the terms provided by this Agreement. SouthStar shall
provide the notice to AGLSC pursuant to the communications procedures outlined
in Section 8.3 hereof. The President of SouthStar (or other similarly situated
Officer, if no President is appointed) and appropriate representatives of AGLSC
shall meet within seven (7) business days of AGLSC’s receipt of such notice to
address the Dispute and attempt to negotiate a resolution of the Dispute within
the provisions provided by the Agreement. AGLSC may invite the Key Managers
responsible for the Service(s) related to the Dispute to any meeting with
SouthStar to facilitate resolution. The resolution of any Dispute shall be
written and signed by the President of SouthStar (or other similarly situated
Officer, if no President is appointed) and appropriate officers of AGLSC.
 
(c) If SouthStar and AGLSC are unable to resolve the Dispute within fifteen (15)
Business Days of the first meeting between the Parties contemplated above (or
such longer time as the parties may mutually agree), either Party may submit the
Dispute (accompanied by a copy of SouthStar’s initial notice to AGLSC) to the
Executive Committee. Any resolution negotiated and agreed upon by the Executive
Committee shall be reduced to writing, adopted by consent of the Executive
Committee and binding on the Parties.
 
(d) In the event the Executive Committee is unable to resolve the Dispute within
sixty (60) Business Days of the submission thereto, either Party, subject to the
restrictions of the LLC Agreement or other governing documents, may take legal
or other actions necessary to enforce its rights and obligations under this
Agreement.
 
ARTICLE 4. REPRESENTATIONS, WARRANTIES, AND ACKNOWLEDGMENTS
 
4.1   SouthStar Representations. As of the date hereof, SouthStar represents and
warrants as follows:
(a) SouthStar is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware.
 
7

--------------------------------------------------------------------------------

 
(b) SouthStar has all requisite corporate power and authority to own its
properties and assets and to carry on its business as currently conducted and as
proposed to be conducted. SouthStar has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
 
(c) This Agreement has been duly authorized, executed and delivered by SouthStar
and constitutes a legal, valid and binding obligation of SouthStar enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws from time to time in effect relating to
creditors’ rights generally and to general equity principles.
 
(d) The execution, delivery and performance by SouthStar of this Agreement, and
all other agreements and instruments to be executed and delivered by SouthStar
pursuant hereto or in connection herewith, an in compliance with the terms and
provisions hereof, do not and will not (i) violate any provisions of any law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
governmental permit, determination or award having applicability to SouthStar or
any of its properties or assets; (ii) conflict with or result in a breach or
violation of or constitute a default under any provision of the charter
documents, bylaws or other comparable documents of SouthStar; or (iii) require
any consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default under
any note, bond, mortgage, license, contract, agreement or loan or credit
agreement to which SouthStar is a party or by which SouthStar or any of its
properties or assets may be bound or affected.
 
4.2    AGLSC Representations. As of the date hereof, AGLSC represents and
warrants as follows:
 
(a) AGLSC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Georgia.
 
(b) AGLSC has all requisite power and authority to own its properties and assets
and to carry on its business as currently conducted and as proposed to be
conducted. AGLSC has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.
 
(c) This Agreement has been duly authorized, executed and delivered by AGLSC and
constitutes a legal, valid and binding obligation of AGLSC enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws from time to time in effect relating to creditors’
rights generally and to general equity principles.
 
(d) The execution, delivery and performance by AGLSC of this Agreement, and all
other agreements and instruments to be executed and delivered by AGLSC pursuant
hereto or in connection herewith, and in compliance with the terms and
provisions hereof, do not and will not (i) violate any provisions of any law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
governmental permit, determination or award having applicability to AGLSC or any
of its properties or assets; (ii) conflict with or result in a breach or
violation of or constitute a default under any provision of the charter
documents, bylaws or other comparable documents of AGLSC; or (iii) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default under
any note, bond, mortgage, license, contract, agreement or loan or credit
agreement to which AGLSC is a party or by which AGLSC or any of its properties
or assets may be bound or affected.
 
8

--------------------------------------------------------------------------------

 
(e) AGLSC acknowledges and agrees that AGLSC shall neither take nor omit to take
any action the taking or omission of which will directly impair or adversely
affect the discharge of any of SouthStar’s obligations to customers or
suppliers; cause SouthStar to breach any contract to which it is a party or by
which it is bound; or cause SouthStar to violate any law or regulation to which
it is subject.
 
(f) The Parties agree that the provision of Services hereunder, and the conduct
of each Party ancillary and related hereto, shall be in compliance with the
provisions of OCGA § 46-4-159.
 
ARTICLE 5. TERMINATION OF AGREEMENT
 
5.1    Early Termination. In addition to the termination rights set forth in
Section 2.4 hereof, either Party may terminate this Agreement if existing
federal, state and local regulatory rules, regulations or policies that serve as
the basis for the Services described in this Agreement shall be modified, or
authorization for the terms hereof is withheld in any manner that would be
reasonably likely to have a material adverse affect on such Party or the
benefits it anticipates deriving from the Services contemplated by this
Agreement.
 
5.2   Notice of Early Termination. A Party intending to terminate this Agreement
pursuant to Section 5.1 shall give written notice of its intention to terminate
and the reasons therefore to the other Party, which termination shall be
effective no earlier than the thirtieth (30th) day following the receipt of said
notice, whereupon the terminating Party shall be excused and relieved of all
obligations and liabilities under this Agreement, except for those obligations
incurred before the effective date of termination or as a result of termination.
Each Party shall use every reasonable effort to mitigate any damages resulting
from a breach and/or termination of this Agreement.
 
ARTICLE 6. INDEMNIFICATION
 
6.1    Indemnification Obligations of SouthStar. Subject to Section 6.3,
SouthStar shall indemnify and hold harmless AGLSC and its Affiliates and each of
their respective Representatives from and against any claim, liability, loss,
cost, damage or expense (including, without limitation, reasonable attorneys’
fees, charges and disbursements) made against such indemnified party by third
parties arising out of, or resulting from or in any way related to (a) the
breach of or failure to perform or satisfy any of the representations,
warranties or covenants made by SouthStar in this Agreement, or (b) any Excluded
Liability.
 
6.2   Indemnification Obligations of AGLSC. Subject to Section 6.3, AGLSC shall
indemnify and hold harmless SouthStar and its Affiliates and each of their
respective Representatives from and against any claim, liability, loss, cost,
damage or expense (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) made against such indemnified party by third parties
arising out of, resulting from or in any way related to (a) the breach of or
failure to perform or satisfy any of the representations, warranties or
covenants made by AGLSC in this Agreement, or (b) any Assumed Liability.
 
9

--------------------------------------------------------------------------------

 
6.3    Third Party Claims. With respect to claims made by third parties, the
indemnifying party shall have the right to assume the defense of any such claim
or action with counsel designated by the indemnifying party and reasonably
satisfactory to the indemnified party. No indemnified party shall settle any
claim or action with respect to which it has sought or intends to seek
indemnification pursuant to this Article 6 without the prior written consent of
the indemnifying party, which consent shall not be unreasonably withheld.
 
6.4    No Consequential Damages. Subject to the last sentence of this Section
6.4, neither Party shall be liable to the other Party or its Affiliates for
consequential, incidental, indirect, punitive or special damages (collectively,
“Consequential Damages”) resulting from any cause whatsoever, including without
limitation, any loss of profits, sales or goodwill, loss of any other claim
whether arising out of or relating to this Agreement, and each Party hereby
releases the other Party from any liability for all such losses and damages. It
is expressly agreed that no failure by either Party to fulfill any condition of
this Agreement shall constitute a failure of essential purpose entitling either
Party to seek Consequential Damages. Nothing in this Section 6.4 shall be deemed
to prohibit an indemnified party from obtaining reimbursement of third party
Consequential Damages suffered by such indemnified party.
 
6.5    Survival. The provisions of this Article 6 shall survive the termination
of this Agreement indefinitely.
 
ARTICLE 7. CONFIDENTIALITY
 
7.1   Confidentiality; Public Statements. Except as provided in Section 7.2
below, each Party agrees that, during the Term, it will hold in strict
confidence and will not without the prior written consent of the other Party
disclose to any Person (a) any Confidential Information with respect to the
other Party and its Affiliates, or (b) the terms and conditions and other
information contained in this Agreement. The Parties shall consult with each
other and no Party shall issue any public announcement or statement with respect
to the existence of this Agreement, or any transaction contemplated hereby
without the consent of the other Party.
 
7.2    Actions Prior to Disclosure. In the event either Party determines that it
is required by applicable law, rule, regulation or order of any Governmental
Authority to disclose, file or otherwise make public the terms of this Agreement
or any Confidential Information, it shall, prior to making any such disclosure,
(a) notify the other Party of its determination that such disclosure is required
and the basis for such determination; and (b) in the case of any disclosure or
filing with any Governmental Authority, submit to the Governmental Authority,
after consultation with the other Party, an application for confidential
treatment (or such similar confidentiality request) and shall use reasonable
efforts to obtain an order of the Governmental Authority granting the broadest
confidential treatment that may be obtained with respect to this Agreement, or
such other Confidential Information (as the case may be).
 
10

--------------------------------------------------------------------------------

 
7.3   Non-Disclosure by Parties. Notwithstanding the foregoing, each Party may
disclose Confidential Information to its Representatives; provided, however,
that each Representative who receives any such information shall be informed of
the confidential nature of such information and shall be directed to treat such
Confidential Information in accordance with the terms of this Article 7.
SouthStar and AGLSC shall be responsible for any breach of this Article 7 by any
of their Representatives and each agrees, at its sole expense, to take all
reasonable measures (including but not limited to court proceedings) to restrain
its Representatives from prohibited or unauthorized disclosure or use of
Confidential Information.
 
ARTICLE 8. MISCELLANEOUS
 
8.1    Entire Agreement; Modifications in Writing. This Agreement together with
all schedules attached hereto constitutes the entire agreement between the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. Except as specifically provided herein, no amendment,
waiver, consent, modification or termination of any provisions of this Agreement
shall be effective unless signed by SouthStar and AGLSC.
 
8.2    Binding Effect; Assignment. The rights and obligations hereunder of
either Party may not be assigned or delegated to any Person without the prior
consent of the other Party. Except as expressly provided herein, this Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the Parties, and their respective successors and any permitted
assigns. This Agreement shall be binding upon SouthStar and AGLSC, and their
respective successors and permitted assigns.
 
8.3    Communications. All notices and communications required or permitted
under the terms of this Agreement shall be in writing, and shall be given by
registered or certified mail, return receipt requested, air courier guaranteeing
overnight delivery or personal delivery, to the addresses set forth below. All
such notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; four (4) Business Days after
being sent by certified mail, return receipt requested, if mailed; when answered
back and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.
 
NOTICE TO AGLSC:
 
NOTICE TO SouthStar:
AGL Services Company
  SouthStar Energy Services LLC
10 Peachtree Place
 
817 West Peachtree Street
Suite 1000 Atlanta,
  Georgia 30308
Atlanta, Georgia 30309
 
Attention: President
Attention: SVP & Treasurer
 
 

 
8.4    Execution of Counterparts. This Agreement may be executed in any number
of counterparts, each of which counterparts, when so executed and delivered,
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same agreement.
 
11

--------------------------------------------------------------------------------

 
8.5   Governing Law. This Agreement, and the rights and duties of the Parties
arising out of such Agreement, shall be governed by and construed in accordance
with the laws of the State of Georgia without regard to principles of conflicts
of laws.
 
8.6    Severability of Provisions. The invalidity of one or more provisions
contained in this Agreement shall not affect the validity of the remaining
portions of the Agreement so long as for both Parties the material purposes of
the Agreement taken as a whole can be determined and effectuated. In the event
that any or all of any of this Agreement is held to be invalid or unenforceable,
the Parties agree to negotiate in good faith to reach an equitable agreement on
such portion that is void or unenforceable. If any indemnity or hold harmless
obligation (or portions thereof) in this Agreement is for any reason held to be
invalid or unenforceable in any respect, and if the Parties fail to agree on a
replacement provision, then such obligation shall be construed to apply to the
fullest extent permitted by law but in no event beyond the scope and limits of
those original indemnity and hold harmless obligations determined to be invalid
or unenforceable.
 
8.7    Headings. The section headings used or contained in this Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.
 
8.8    No Partnership Created. The rights, liabilities, responsibilities and
remedies of the Parties with respect to the subject matter of the Agreement
shall be exclusively those expressly set forth in the Agreement. Neither Party
is, or will represent itself as being, a partner of, or agent (except as
expressly provided in the Agreement) or fiduciary for, the other Party with
respect to the services covered by the Agreement, or otherwise.
 
8.9   No Implied Warranties. Each Party hereby disclaims, and the other Party
hereby waives, any implied representations, covenants, warranties and
agreements, except those expressly set forth herein. This Agreement does not,
and is not intended to, confer any rights or remedies upon any person other than
the Parties hereto.
 
8.10   Adequate Assurance. When reasonable grounds for insecurity of performance
arise, SouthStar may demand adequate assurance of performance. Adequate
assurance shall mean sufficient security in the form and for the term reasonably
specified by SouthStar, including, but not limited to, a standby irrevocable
letter of credit, a prepayment, a security interest in an asset acceptable to
SouthStar or performance bond or guarantee by creditworthy entity. In the event
AGLSC shall (i) make an assignment or any general arrangement for the benefit of
creditors; (ii) default in any performance obligation to SouthStar; (iii) file a
petition or otherwise commence, authorize, or acquiesce in the commencement of
proceeding or cause under any bankruptcy or similar law for the protection of
creditors or have such petition filed or proceeding commenced against it; (iv)
otherwise become bankrupt or insolvent (however evidenced); or (v) be unable to
pay its debts as they fall due; then SouthStar shall have the right to either
withhold and/or suspend payment, and/or terminate the Agreement without prior
notice, in addition to any and all other remedies available hereunder.
 
8.11    Necessary Authorizations. The Agreement is subject to all present and
future valid orders, rules, and regulations of any regulatory body having
jurisdiction. Each party represents that it has all necessary regulatory and
other governmental authorizations for the transactions contemplated hereunder.
The Parties agree to timely make all regulatory filings, if any, that may be
needed to effectuate this Agreement.
 
12

--------------------------------------------------------------------------------

 
8.12    Notice/Waiver. The failure of a Party to give notice to any other Party
or to take any other steps in exercising any right, or in respect of the breach
or not of any provision of this Agreement, shall not operate as a waiver of that
right, breach or provision nor shall any single or partial exercise of any right
preclude any other or future exercise of that right or the exercise of any other
right, whether in law or in equity or otherwise.
 
8.13   Termination of Prior Agreement. The Parties agree that this Agreement
hereby terminates, supercedes and restates the prior Services Agreement, dated
as of March 31, 2004, between SouthStar and AGLSC.
[Signature Page Follows]



 
13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above mentioned.
 
  
AGL Services Company
 
SouthStar Energy Services LLC
By       /s/ Andrew W. Evans  
By:      /s/ Michael A. Braswell
Name: Andrew W. Evans
  Name: Michael A. Braswell
Title:   Executive Vice President and Chief Financial Officer
  Title:   CEO




 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
FEES


The fee for the Services rendered by AGLSC pursuant to the Services Agreement,
of which this Schedule A forms a part, shall be equal to the sum of (1) $441,667
per month, payable quarterly for the pro-rata portion of the 2013 Contract Year;
(2) and $1,325,000 payable quarterly (constituting an aggregate Contract Year
fee of $5.3 million) for all of the 2014 Contract Year (the “Service Fee”), and
(3) the total of any budgeted fees and expenses billed directly to AGLSC by a
third party for products or services procured by AGLSC on behalf of, or for use
by, SouthStar, which fees will be billed at actual cost.
 
AGLSC shall bill SouthStar quarterly for such Service Fee according to Section
2.3 of the Agreement.
 
Starting in Contract Year 2015 and for each Contract Year thereafter, the
Service Fee shall increase by three percent (3%) annually.
 

 
 
15

--------------------------------------------------------------------------------

 


EXHIBIT B
 
ADDRESSES FOR NOTICE


 


 
Piedmont Energy Company
4720 Piedmont Row Drive
Charlotte, North Carolina 28210
Attn: Karl W. Newlin, Senior Vice President
Telephone:
Facsimile:  (704) 731-4097
 


 
Georgia Natural Gas Company
c/o AGL Resources Inc.
Ten Peachtree Place
Atlanta, Georgia 30309
Attn: L. Stephen Cave, Senior Vice President and Treasurer
Telephone: (404) 584-3580
Facsimile: (404) 584-3509
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
NAMES AND ADDRESSES OF CURRENT MEMBERS
 


Piedmont Energy Company
4720 Piedmont Row Drive
Charlotte, North Carolina 28210
Attn: Senior Vice President


Georgia Natural Gas Company
c/o AGL Resources Inc.
Ten Peachtree Place
Atlanta, Georgia 30309
Attn: Senior Vice President and Treasurer
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMPANY INTERESTS
 
Member
Company Interest
Piedmont Energy Company
15%
Georgia Natural Gas Company
85%



 


 


 
CAPITAL ACCOUNT BALANCE
 
Member
Account Balance
Piedmont Energy Company
$38.316 million
Georgia Natural Gas Company
$217.243 million




 
 


 
ALLOCABLE SHARES
 
Member
Allocable Share
Piedmont Energy Company
15%
Georgia Natural Gas Company
85%



 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
{FORM OF}
SOUTHSTAR ENERGY SERVICES LLC
ADMISSION AGREEMENT


 
This Admission Agreement is entered into this ____ day of _____, 20_, by and
between SouthStar Energy Services LLC, a Delaware limited liability company
(“the Company”) and ___________________________.
 
 
WITNESSETH
 
 
WHEREAS, the Company was created pursuant to that certain Limited Liability
Company Agreement (“the Company Agreement”) effective _____, 1998
 
WHEREAS, the Company Agreement provides for the admission of Additional Members
and requires an Additional Member to execute an Admission Agreement;
 


 
NOW THEREFORE, in consideration of the mutual agreements, promises, and
undertakings hereinafter set forth, the Company and _____ agree as follows:
 
1. Capitalized words appearing in this Admission Agreement shall carry the
definitions set forth in the Company Agreement unless the text of this Admission
Agreement states otherwise.
 
2. Upon execution of this Admission Agreement _____ shall become a Member of the
Company, shall be treated as a party to the Company Agreement for all purposes
and shall be credited with a Company Interest of______ percent ( %) of one
hundred percent (100%) of all Company Interests and an initial Capital Account
of $______________.
 
3. _______ hereby ratifies and adopts the entirety of the Company Agreement and
agrees to accept all benefits granted to Members of the Company and to assume
all obligations imposed on Members of the Company and to assume all obligations
imposed on Members of the Company, including, without limitation, the obligation
to make all Capital Contributions required of Members pursuant to Sections
9.1(b), 9.1(c) and 9.2 of the Company Agreement. The Company and ______ hereby
acknowledge that ______ is not required to make an Initial Capital Contribution
pursuant to Section 9.1(a) of the Company Agreement.
 
4. Exhibits B and D to the Company Agreement are hereby amended as to _______
and new Exhibits B and D are hereby substituted to the Company Agreement, which
Exhibits are attached to this Admission Agreement, reflecting the admission of
_______ as a Member of the Company (i) owning a ____ percent Company Interest
and (ii) having an initial Capital Account of $______
 
5. Except as set forth in this Admission Agreement, the original terms and
conditions of the Company Agreement shall remain in full force and effect.
 


 
1

--------------------------------------------------------------------------------

 
 
 
SouthStar Energy Services LLC
 
  By:___________________________
Title: _________________________
 
 
 
  By:___________________________
Title:_________________________
 


 

 
2

--------------------------------------------------------------------------------

 

Exhibit F
 
AMENDED AND RESTATED OPERATING POLICY

 
I. Definitions
 
1.1    Terms used herein shall have the meanings defined herein, or if such term
is not defined herein, the meanings defined in the Second Amended and Restated
Limited Liability Company Agreement of SouthStar Energy Services LLC effective
September 1, 2013, as amended, restated or modified from time to time (the “LLC
Agreement”).
 
1.2    Terms with unique or Company specific definitions may be indicated herein
by the capitalization of the first letter of the word or words in such term.
 
1.3    The term “Budget” as used herein shall have the same meaning as the term
Operating Budget, as such term is used in the LLC Agreement; provided, however,
that the Budget for each Fiscal Year shall be presented to and approved by the
Executive Committee by December 15 of the preceding Fiscal Year.
 
1.4    The term “Company” as used herein shall refer to SouthStar Energy
Services LLC and its wholly owned Subsidiaries, as applicable.


1.5    The term “Direct Costs” as used herein shall include all direct payroll,
transportation, travel, and out-of-pocket materials and supplies costs incurred
by a Member Provider in connection with the rendering of said goods and services
to the Company. In addition, with respect only to Direct Costs constituting
payroll expenses, an additive of 35% shall be applied to such direct payroll
expenses.


1.6    The term “Prime Rate” as used herein shall mean such per annum rate equal
to the “Prime Rate” as in effect from time to time as published in the “Money
Rates” section of the Wall Street Journal, or if such section or publication is
no longer available, such other publication as reasonably determined by the
Member Provider.
 
II. Intercompany Billing
 
2.1   Use of Goods and Services - From time to time, the Company may request
that a Member or Affiliate of a Member (a “Member Provider”) provide goods
and/or services to the Company that are not already the subject of a specific
services contract or a contract otherwise approved by the Executive Committee in
accordance with the LLC Agreement (an “Affiliate Transaction”). In such case,
excluding Affiliate Transactions that have been previously approved by the
Members (including through the Budget), all Direct Costs associated with the
rendering of such goods and/or services will be billed to the Company by the
Member Provider and paid by the Company on a monthly basis as set forth in this
Operating Policy. Any Affiliate Transaction shall be on terms that are
“arms-length” and fair to the Company or the disinterested Members; provided
however, that any Affiliate Transaction in which the rates, terms or charges
involved in the transaction: (a) are determined by competitive bids, (b) are
made in the ordinary course of business of the Member Provider, (c) involve the
rendering of services as a common or contract carrier or a public utility at
rates or charges fixed in conformity with law or governmental authority or (d)
are approved or recognized by the disinterested Member(s) with full knowledge of
the facts and circumstances, are per-se fair and at arms-length. The Company
will provide to the Members annually a summary of shared services Affiliated
Transactions that are included in the Budget.


 
 

--------------------------------------------------------------------------------

 
2.2   Accounting - Each Member Provider shall maintain adequate books and
records with respect to the goods and/or services provided to the Company
pursuant to Section 2.1 above, and each Member shall be responsible for
maintaining internal controls to ensure the costs associated with those Member
Provider’s Affiliate Transactions are properly, accurately and consistently
accounted for and billed in accordance with this Operating Policy.
 
2.3   Invoicing, Payment - Within thirty (30) calendar days after the close of
each month, a Member Provider providing goods and/or services to the Company
pursuant to Section 2.1 above shall invoice the Company for such goods and/or
services. Such invoices shall be payable by the Company within fifteen (15)
calendar days of receipt. The invoice shall include an itemized list of charges,
including a reasonably detailed description of the nature of the functions,
goods and/or services provided. In addition, the Member Provider shall make
available any and all records requested by the Company to support such charges
to whatever extent the Company reasonably deems appropriate.
Should the Company fail to remit the full amount when due, interest on the
unpaid portion shall accrue at a rate equal to two percent (2%) over the Prime
Rate from the date such amount was due until paid. In the event the Company
fails to notify the Member Provider by the due date of the invoice that the
Company in good faith disagrees with or disputes all or a portion of the amount
billed by that Member Provider to the Company, the Company and the Member
Provider shall in good faith work to resolve the dispute. Amounts in dispute
shall not accrue interest.
 
III. Delegation Of Authority Levels


Financial


3.1   Banking facilities (accounts, etc.) and transfer of funds/overnight
investments – will be managed by Company personnel. Authority for managing day
to day operational items is vested at the Officer level (or such Officer’s
delegate).


3.2   Receivables Exposure – will be managed by the Company, including without
limitation purchase of receivables agreements with utilities. These items will
be day to day operational items and will be managed at the Officer level (or
such Officer’s delegate).


3.3   Credit Facilities – as approved by the Executive Committee.


 
2

--------------------------------------------------------------------------------

 
3.4 Third party non-recourse borrowing, lending, or guarantees (as outlined in
the LLC Agreement):


AMOUNT
AUTHORIZATION
   
≤$400,000 and Member guarantees
President or Controller if delegated by President
   
>$400,000
Unanimous Vote of Executive Committee



3.5    Financial Statements – Financial Statements will be provided by members
of the Executive Committee within thirty (30) days after the close of each
month. The statements shall consist of, but not be limited to, a balance sheet,
an income statement, and a statement of cash flow (funds). Supporting schedules
shall be prepared in compliance with generally accepted accounting principles
consistently applied and be provided in detail sufficient to satisfy the
requirements of the parent entities of the Members to prepare consolidated
financial reports. To the extent Members have fiscal years different from the
Company, the Company shall prepare its financial statements in a fashion that
permits such Member to comply with its fiscal year reporting requirements.


Operations


The following limitations pertain to entering into natural gas purchase, sale,
transportation, distribution or storage transactions:


3.6   Firm natural gas purchase, transportation or storage agreements must
obtain the following approvals:


TERM LIMIT
AUTHORIZATION
   
≤5 YEARS
President or his delegate
   
>5 YEARS
Unanimous Vote of Executive Committee



3.7    Firm Gas Sales agreements must obtain the following approvals:


TERM LIMIT
AUTHORIZATION
   
≤5 YEARS
President or his delegate
   
>5 YEARS
Unanimous Vote of Executive Committee



3.8    Agreements with utilities for operations in markets approved by the
Executive Committee, including without limitation purchase of receivables,
billing and services agreements will be managed by the Company. These items will
be day to day operational items and will be managed at the Officer level (or
such Officer’s delegate).


 
3

--------------------------------------------------------------------------------

 
3.9   Other than as specifically specified otherwise in this Operating Policy,
entering into, amending, modifying or terminating (other than in accordance of
the terms of such agreement) any agreement (excluding gas supply or purchase
agreements, described above) or commitment to acquire or transfer any asset
involving aggregate consideration (including assumed actual and contingent
liabilities) or receipts, or delivery or receipt of goods or services having a
value in excess of:


AMOUNT
 
AUTHORIZATION
≤$400,000 or items set forth in the Budget
 
President or his delegate
>$400,000 for items not set forth in the Budget
 
Unanimous Vote of Executive Committee



Legal Matters


3.10    After legal review, the following are required for action:


AMOUNT
 
AUTHORIZATION
Any non-operational contracts with related parties or third parties (excluding
office space and equipment or other categories specifically noted below):
     
≤$400,000 or items set forth in the Budget
Officer level or delegate
   
>$400,000 for items not set forth in the Budget
Unanimous Vote of Executive Committee
   
Energy standard contract forms
Officer level or delegate
   
Contracts w/non-standard payment provisions
President or his delegate
   
Standard gas sales and purchase contracts
Officer level or delegate
   
Filing a claim or lawsuit where amount claimed is ≤$100,000
President or his delegate
   
Settling a claim or lawsuit where fair market value of settlement amount is
≤$100,000
President or his delegate



External Communications


3.11    Third party communications should receive the following approvals prior
to issuance:


 
4

--------------------------------------------------------------------------------

 


COMMUNICATIONS
 
AUTHORIZATION
Employee articles published as a representative of the Company or relating to
the Company
President or his delegate
   
News media releases and planned
media interviews of employees or
Executive Committee members in
their roles as Executive Committee
members (other than updates to websites in the ordinary course of business)
The expected content shall be communicated one (1) business day prior to the
interview or news release to each member of the Executive Committee. Formal
press releases should be reviewed by the Executive Committee





Capital & Expense


3.12    The following authorizations are required for capital and operating
expenditures:


CATEGORY
 
AUTHORIZATION
CAPITAL
 
 
Per Budget and LLC Agreement
 
Officer level or delegate
In excess of Budget and ≤ $400,000
President or his delegate
   
In excess of Budget and >$400,000
 
Unanimous Vote of Executive Committee
EXPENSE (other than bad debt)
 
 
Per Budget and LLC Agreement
 
Officer level or delegate
In excess of Budget and ≤ $400,000
President or his delegate
   
In excess of Budget and >$400,000
Unanimous Vote of Executive Committee





Personnel


3.13    The following authorizations are required for non-officer (non-vice
president) personnel matters:
 
5

--------------------------------------------------------------------------------

 


EMPLOYEE ACTION
 
AUTHORIZATION
Promotions within Budget
 
President or his delegate
Salary increase/decrease within Budget
 
President or his delegate
Terminations
 
President or his delegate
Hiring within Budget
 
President or his delegate
Temporary employment
President or his delegate
 
Approval of annual short-term and long-term bonus structure
Compensation Committee of the Executive Committee





IV. Energy Credit Procedures
 
4.1   Credit Exposure – will be managed by the Company according to Risk
Management Policy as approved by Unanimous Vote of the Executive Committee.
These items will be day-to-day operational items and will be managed at the
Officer level (or such Officer’s delegate).
 
4.2   Overrides of Credit Policy and/or the Credit Department – exceptions to
the credit policy may be made only with the following approvals:


AMOUNT/DAYS
 
AUTHORIZATION
< $400,000 for 45 days
 
President or his delegate
< $400,000 for 90 days
 
Chairman of the Executive Committee and President
> $400,000
Executive Committee



4.3   Credit Evaluation – governed by the Company’s current Risk Management
Policy as approved by Unanimous Vote of the Executive Committee.
 
V. Location of Business Offices
 
5.1    The location of the business offices shall be:
 
Headquarters:
817 West Peachtree Street
Atlanta, Georgia 30308
Field Office:
N/A



 
6

--------------------------------------------------------------------------------

 
VI. Risk Management Policy


6.1    Governed by the Company’s Risk Management Policy as approved by Unanimous
Vote of the Executive Committee.





 
7

--------------------------------------------------------------------------------

 

EXHIBIT G
 


{FORM OF}
INDEMNIFICATION AGREEMENT




This INDEMNIFICATION AGREEMENT is made and entered into as of the ___ day of
January __ 2004 by AGL Resources Inc. (“AGLR”) and Piedmont Energy Partners,
Inc. (“Piedmont”), collectively referred to herein as the “Parties”.


WHEREAS, Georgia Natural Gas Company (“GNGC”), a subsidiary of AGLR, and
Piedmont Energy Company (“Piedmont Energy”), a subsidiary of Piedmont, are each
members of SouthStar Energy Services LLC (“SouthStar”), a Delaware limited
liability company, with GNGC and Piedmont Energy holding a _________ percent
(___%) and _____ percent (___%) membership interest in SouthStar (each an
“Company Interest”), respectively.


WHEREAS, AGLR is guarantor to SouthStar under various arrangements (each
referred to herein as a “Guaranty”), pursuant to which AGLR has agreed to
guarantee the obligations of SouthStar;


WHEREAS, each Party believes that it is in its best interest for AGLR to be
indemnified against any losses it might incur as a result of its providing
financial support for SouthStar under any Guaranty to the extent that AGLR is
required to bear more than GNGC’s Company Interest of SouthStar’s obligations
pursuant to such Guarantees;


WHEREAS, the Parties agree that Piedmont should indemnify AGLR for such losses
up to the amount of Piedmont Energy’s Company Interest of such losses; and


WHEREAS, this Agreement sets forth the terms and conditions of the Parties’
mutual agreement;


In consideration of the benefit the each Party and its affiliates derive from
AGLR providing financial support to SouthStar pursuant to any Guaranty the
Parties agree as follows:


1.  
Piedmont shall indemnify, defend and hold AGLR harmless against any losses,
costs, fees, liabilities or other expenses AGLR may incur as a result of
providing financial support for SouthStar under any Guaranty, as applicable
(“Indemnified Expenses”); provided however, that Indemnified Expenses shall
include only those amounts actually incurred by AGLR as a consequence of a third
party invoking its right under any Guaranty.  The extent of obligation of
Piedmont to indemnify AGLR shall be equal to the product of (a) the then-current
Company Interest of Piedmont Energy, multiplied by (b) the Indemnified
Expenses.  Notwithstanding any statement herein to the contrary, Piedmont shall
not be liable to AGLR to the extent that the Indemnified Expenses resulted from
AGLR’s negligence or misconduct.



 
1

--------------------------------------------------------------------------------

 
2.  
AGLR shall invoice Piedmont (at the address set forth in numbered paragraph 6
below) no later than ten days prior to the end of each calendar month for
Piedmont’s share (as calculated in Section 1 above) of the Indemnified Expenses
due from the previous calendar month or any portion thereof.  Piedmont shall pay
AGLR the amount of such invoice (via wire transfer to the account specified on
the invoice) no later than the last day of the calendar month during which AGLR
sent the invoice.



If Piedmont fails to pay all of the amount of any invoice when that amount
becomes due, Piedmont shall pay AGLR a late charge on the unpaid balance that
shall accrue daily on each calendar day from the due date at an annual rate
equal to two percentage points above the then-effective monthly prime commercial
lending rate per annum announced by Bank of America, N.A. from time to time
multiplied by the unpaid balance; provided, that for any period that such rate
exceeds any applicable maximum rate permitted by law, the rate shall equal the
applicable maximum rate.


3.  
This Agreement shall inure to the benefit of each Party, its successors,
affiliates, assigns and creditors, and can be modified only by a written
instrument signed by each Party.  Neither Party shall have the right to assign
this Agreement nor its obligations hereunder to any person or entity without the
prior written consent of the other, which shall not be unreasonable withheld.



4.  
This Agreement shall be governed by, and construed in accordance with the
internal laws (but not the laws concerning conflicts of laws) of the state of
Delaware.



5.  
Each Party represents and warrants to the other that it is authorized to
indemnify the other under the terms of this Agreement, that it has all of the
rights and powers necessary to do so, and that the individual signing below is
authorized to bind the Party to its obligations under this Agreement.



6.  
Notices hereunder must be given in writing (which may be a facsimile
transmission) to be effective and shall be effective upon receipt by the
applicable Party at the address set forth below or at such other address as
either Party may notify the other:



If to AGLR:


By Mail:
AGL Resources Inc.
P.O. Box 4569
Atlanta, GA  30302-4569
Attention: Chief Financial Officer


By Facsimile: (404) 584-3419


By Courier:
AGL Resources Inc.
Ten Peachtree Place, Suite 1000
Atlanta, Georgia 30308
Attention: Chief Financial Officer


If to Piedmont:


[to come]


 
2

--------------------------------------------------------------------------------

 
7.  
PIEDMONT HEREBY INTENTIONALLY AND VOLUNTARILY WAIVES ANY DEFENSE TO PAYMENT
UNDER THIS AGREEMENT THAT IS BASED UPON OR ARISES OUT OFAGLR’S DIRECT OR
INDIRECT OWNERSHIP OF AN EQUITY INTEREST IN SOUTHSTAR.



AGREED TO AND ENTERED INTO the date first written above by:


AGL Resources
Inc.                                                                                    Piedmont
Energy Partners, Inc.


By:
_____________________                                                                By:
________________________
Title:
____________________                                                                Title:
_______________________

 
3

--------------------------------------------------------------------------------

 

EXHIBIT H
 
{FORM OF}
CONVEYANCE AND ASSIGNMENT AGREEMENT




This Conveyance and Assignment Agreement (this "Agreement "), dated as of
_______________, is entered into by and between Georgia Natural Gas Company, a
Georgia corporation, (“GNGC”) and Piedmont Energy Company, a North Carolina
corporation (“Piedmont”)


WHERAS, Piedmont and GNGC are each Members of SouthStar energy Services, LLC, A
Delaware limited liability company (“SouthStar”);


WHEREAS, Piedmont has granted GNGC certain options to purchase its Company
Interest in SouthStar and GNGC has exercised an option to purchase [all or a
portion] of Piedmont’s Company Interest (the “Percentage Interest”) as provided
herein.


NOW THEREFORE, in consideration of the premises and the agreements contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the GNGC and Piedmont agree as
follows:
 
ARTICLE 1
 
1.1 Conveyance. Piedmont hereby grants, sells, transfers, assigns and conveys to
GNGC, its successors and assigns, for its and their own use forever, all right,
title and interest in and to the Percentage Interest for
$__________________________ in cash and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and GNGC hereby
accepts the Percentage Interest.


TO HAVE AND TO HOLD the Percentage Interest unto GNGC, its successors and
assigns, together with all the rights and appurtenances thereto belonging,
subject, however, to the terms and conditions stated in this Agreement, forever.


1.2  Disclaimer of Warranties.


(a) PIEDMONT IS CONVEYING THE PERCENTAGE INTEREST WITHOUT REPRESENTATION OR
WARRANTY, WHETHER EXPRESS, IMPLIED OR STATUTORY (ALL OF WHICH PIEDMONT HEREBY
DISCLAIMS), AS TO TITLE OR ANY OTHER MATTER WHATSOEVER, EXCEPT AS PROVIDED
HEREIN.


(b)           Piedmont and GNGC agree that the disclaimers contained in this
Section 1.2 are "conspicuous" disclaimers. Any covenants implied by statute or
law by the use of the words “grant,” “convey,” “bargain,” “sell,” “assign,”
“transfer,” “deliver” or “set over” or any of them or any other words used in
this Agreement are hereby expressly disclaimed, waived and negated.


 
 

--------------------------------------------------------------------------------

 
ARTICLE 2


MISCELLANEOUS


2.1 Power of Attorney. Piedmont hereby constitutes and appoints GNGC, its
successors and assigns, its true and lawful attorney-in-fact with full power of
substitution for it and in its name, place and stead or otherwise on behalf of
Piedmont, its successors and assigns, and for the benefit of GNGC, its
successors and assigns, to demand and receive from time to time the Percentage
Interest and to execute in the name of Piedmont and its successors and assigns
instruments of conveyance, instruments of further assurance and to give receipts
and releases in respect of the same, and from time to time to institute and
prosecute in the name of GNGC or Piedmont for the benefit of GNGC as may be
appropriate, any and all proceedings at law, in equity or otherwise which GNGC,
its successors and assigns may deem proper in order to collect, assert or
enforce any claims, rights or titles of any kind in and to the Percentage
Interest, and to defend and compromise any and all actions, suits or proceedings
in respect of any of the Percentage Interest and to do any and all such acts and
things in furtherance of this Agreement as GNGC, its successors or assigns shall
deem advisable. Piedmont hereby declares that the appointment hereby made and
the powers hereby granted are coupled with an interest and are and shall be
irrevocable and perpetual and shall not be terminated by any act of Piedmont,
its successors or assigns or by operation of law.


2.2 Further Assurances. From time to time after the date hereof, and without any
further consideration, Piedmont (or the general partner of Piedmont on behalf of
Piedmont) shall execute, acknowledge and deliver all such additional deeds,
assignments, bills of sale, conveyances, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate (i)
more fully to assure GNGC, its successors and assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges by this
Agreement granted to GNGC or intended so to be and (ii) to more fully and
effectively carry out the purposes and intent of this Agreement.


2.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same agreement.


2.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to principles
of conflict of law.


2.5 Bill of Sale; Assignment. To the extent required by applicable law, this
Agreement shall also constitute a “bill of sale” or “assignment” of the
Percentage Interest.


(Signatures begin on following page)

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.




Georgia Natural Gas Company


By:______________________________
Name: ___________________________
Title: ____________________________




Piedmont Energy Company


By:______________________________
Name: ___________________________
Title: ____________________________

 
3

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY INTEREST POWER


FOR VALUE RECEIVED, Piedmont Energy Company. hereby sells, assigns and transfers
unto Georgia Natural Gas Company ________________ percent (___%) of its limited
liability company interests (the “Interests”) in SouthStar Energy Services, LLC,
a Delaware limited liability company (the “Company”), which Interests
constitutes _______________ percent (______%) of the issued and outstanding
limited liability company interests in the Company, standing in its name on the
books of the Company, but otherwise uncertificated, and does hereby irrevocably
constitute and appoint the Secretary of the Company attorney to transfer the
Interests on the books of the Company with full powers of substitution in the
premises.


  Dated: _____________________________






Piedmont Energy Company


By:  ________________________
Name: ______________________
­Title: _______________________


In the presence of:


_______________________

 
4

--------------------------------------------------------------------------------

 

 